Exhibit 10.12

 

THIS INSTRUMENT PREPARED BY,
RECORDED AND RETURN TO:
(Print Name of Attorney)

 

 

 

 

 

 

CFN # 109030429

 

OR BK 46735 Pages 913 - 981

 

 

RECORDED 12/16/09 12:24:04

 

Bernice H. Cilley, Esquire

BROWARD COUNTY COMMISSION

 

Troutman Sanders LLP

DOC-M: $43942.50 INT. TAX

 

P.O. Box 1122

$25110.00

 

Richmond, Virginia 23218-1122

DEPUTY CLERK 1033

 

 

#2, 69 Pages

 

 

 

 

 

 

 

 

(Reserved)

 

 

MULTIFAMILY MORTGAGE,

ASSIGNMENT OF RENTS

AND SECURITY AGREEMENT

 

(FLORIDA - REVISION DATE 03-31-2008)

 

--------------------------------------------------------------------------------


 

FHLMC Loan No. 534381391

Lakes of Margate Apartments

 

MULTIFAMILY MORTGAGE,

ASSIGNMENT OF RENTS

AND SECURITY AGREEMENT

(FLORIDA - REVISION DATE 03-31-2008)

 

THIS MULTIFAMILY MORTGAGE, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT (the
“Instrument”) is made to be effective this 15th day of December, 2009, between
ADVENIR@MARGATE, LLC, a limited liability company organized and existing under
the laws of Florida, whose address is 17501 Biscayne Boulevard, Suite 300,
Aventura, Florida 33160, as mortgagor (“Borrower”), and CBRE CAPITAL
MARKETS, INC., a corporation organized and existing under the laws of Texas,
whose address is c/o GEMSA Loan Services LP, 1500 City West Boulevard,
Suite 200, Houston, Texas 77042, as mortgagee (“Lender”). Borrower’s
organizational identification number, if applicable, is L09000107213.

 

Borrower is indebted to Lender in the principal amount of $12,555,000.00, as
evidenced by Borrower’s Multifamily Note payable to Lender dated as of the date
of this Instrument, and maturing on January 1, 2020 (the “Maturity Date”).

 

TO SECURE TO LENDER the repayment of the Indebtedness, and all renewals,
extensions and modifications of the Indebtedness, and the performance of the
covenants and agreements of Borrower contained in the Loan Documents, Borrower
mortgages, warrants, grants, conveys and assigns to Lender the Mortgaged
Property, including the Land located in Broward County, State of Florida and
described in Exhibit A attached to this Instrument.

 

Borrower represents and warrants that Borrower is lawfully seized of the
Mortgaged Property, has the right, power and authority to grant, convey and
assign the Mortgaged Property, and that the Mortgaged Property is unencumbered,
except as shown on the schedule of exceptions to coverage in the title policy
issued to and accepted by Lender contemporaneously with the execution and
recordation of this Instrument and insuring Lender’s interest in the Mortgaged
Property (the “Schedule of Title Exceptions”). Borrower covenants that Borrower
will warrant and defend generally the title to the Mortgaged Property against
all claims and demands, subject to any easements and restrictions listed in the
Schedule of Title Exceptions.

 

UNIFORM COVENANTS-CME

REVISION DATE 8-14-2009

 

Covenants. In consideration of the mutual promises set forth in this Instrument,
Borrower and Lender covenant and agree as follows:

 

1.                                      DEFINITIONS. The following terms, when
used in this Instrument (including when used in the above recitals), shall have
the following meanings:

 

1

--------------------------------------------------------------------------------


 

(a)                                  “Affiliate” of any Person means (i) any
other Person which, directly or indirectly, is in Control of, is Controlled by
or is under common Control with, such Person; (ii) any other Person who is a
director or officer of (A) such Person, (B) any subsidiary of such Person, or
(C) any Person described in clause (i) above; or (iii) any corporation, limited
liability company or partnership which has as a director any Person described in
subsection (ii) above.

 

(b)                                 “Approved Seller/Servicer” is defined in
Section 43(b).

 

(c)                                  “Assignment of Management Agreement” means
Assigmnent of Management Agreement and Subordination of Management Fee of even
date herewith among Borrower, Lender and Property Manager, including all
schedules, riders, allonges and addenda, as such Assigmnent of Management
Agreement may be amended from time to time.

 

(d)                                 “Attorneys’ Fees and Costs” means (i) fees
and out of pocket costs of Lender’s and Loan Servicer’s attorneys, as
applicable, including costs of Lender’s and Loan Servicer’s in-house counsel,
support staff costs, costs of preparing for litigation, computerized research,
telephone and facsimile transmission expenses, mileage, deposition costs,
postage, duplicating, process service, videotaping and similar costs and
expenses; (ii) costs and fees of expert witnesses, including appraisers;
(iii) investigatory fees; and (iv) the costs for any opinion required by Lender
pursuant to the terms of the Loan Documents.

 

(e)                                  “Borrower” means all entities identified as
“Borrower” in the first paragraph of this Instrument, together with their
successors and assigns.

 

(f)                                    “Business Day” means any day other than a
Saturday, a Sunday or any other day on which Lender or the national banking
associations are not open for business.

 

(g)                                 “Claim” is defined in Section 18(1).

 

(h)                                 “Collateral Agreement” means any separate
agreement between Borrower and Lender for the purpose of establishing
replacement reserves for the Mortgaged Property, establishing a fund to assure
the completion of repairs or improvements specified in that agreement, or
assuring reduction of the outstanding principal balance of the Indebtedness if
the occupancy of or income from the Mortgaged Property does not increase to a
level specified in that agreement, or any other agreement or agreements between
Borrower and Lender which provide for the establishment of any other fund,
reserve or account.

 

(i)                                     “Condemnation” is defined in
Section 20(a).

 

(j)                                     “Control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person whether through ownership of voting securities,
beneficial interests, by contract or otherwise. The definition is to be
construed to apply equally to variations of the word “Control,” including
“Controlled,” “Controlling” or “Controlled by.”

 

(k)           “Controlling Entity” means an entity which, directly or indirectly
through one or more intermediaries, (i) owns or Controls a general partnership
interest or a Controlling Interest of the limited partnership interests in
Borrower (if Borrower is a partnership), (ii) is a Manager of Borrower or owns a
Controlling Interest in a manager of Borrower or a Controlling Interest of the
ownership or membership interests in Borrower (if Borrower is a limited
liability company), or (iii) owns or Controls a Controlling Interest of any
class of voting stock of Borrower (if

 

2

--------------------------------------------------------------------------------


 

Borrower is a corporation). The SPE Equity Owner, if applicable, shall be
considered a Controlling Entity for purposes of this definition.

 

(l)                                     “Controlling Interest” means (i) 50
percent or more of the direct or indirect ownership interests in an entity, or
(ii) a percentage ownership interest in an entity of less than 50 percent, if
the owner(s) of that interest actually Control(s) the business and affairs of
the entity without the requirement of consent of any other party.

 

(m)                               “Cut-off Date” is defined in the Note.

 

(n)                                 “Defeasance” is defined in Section 44.

 

(o)                                 “Defeasance Closing Date” is defined in
Section 44(b).

 

(p)                                 “Defeasance Collateral” means (i) a Freddie
Mac Debt Security, (ii) a Fannie Mae Debt Security, (iii) U.S. Treasury
Obligations, or (iv) FHLB Obligations.

 

(q)                                 “Defeasance Date” means the second (2nd)
anniversary of the “startup date” of the last REMIC within the meaning of
Section 860G(a)(9) of the Tax Code which holds all or any portion of the Loan.

 

(r)                                    “Defeasance Fee” is defined in
Section 44(c).

 

(s)                                  “Defeasance Notice” is defined in
Section 44(b).

 

(t)                                    “Defeasance Period” is defined in the
Note.

 

(u)                                 “Disclosure Document” is defined in
Section 39.

 

(v)                                 “Eligible Account” means an identifiable
account which is separate from all other funds held by the holding institution
that is either (i) an account or accounts maintained with the corporate trust
department of a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (ii) a
segregated trust account or accounts maintained with the corporate trust
department of a federal or state chartered depository institution or trust
company acting in its fiduciary capacity which, in the case of a state chartered
depository institution or trust company is subject to regulations substantially
similar to 12 C.F.R. §9.l0(b), having in either case a combined capital and
surplus of at least $50,000,000 and subject to supervision or examination by
federal and state authority. An Eligible Account will not be evidenced by a
certificate of deposit, passbook or other instrument.

 

(w)                               “Eligible Institution” means a federal or
state chartered depository institution or trust company insured by the Federal
Deposit Insurance Corporation, the short term unsecured debt obligations or
commercial paper of which are rated at least A-I by Standard & Poor’s Ratings
Services, a division of The McGraw-Hill Companies, Inc., P-l by Moody’s
Investors Service, Inc. and F -1 by Fitch, Inc. in the case of accounts in which
funds are held for thirty (30) days or less or, in the case of letters of credit
or accounts in which funds are held for more than thirty (30) days, the long
term unsecured debt obligations of which are rated at least “A” by Fitch, Inc.
and Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and “A2” by Moody’s Investors Service, Inc. If at any time an
Eligible Institution does not meet the required rating, the Loan Servicer must
move the Eligible Account within thirty (30) days of such event to an
appropriately rated Eligible Institution.

 

3

--------------------------------------------------------------------------------


 

(x)                                   “Environmental Inspections” is defined in
Section l8(g).

 

(y)                                 “Environmental Permit” means any permit,
license, or other authorization issued under any Hazardous Materials Law with
respect to any activities or businesses conducted on or in relation to the
Mortgaged Property.

 

(z)                                   “ERISA” is defined in Section 48(d).

 

(aa)                            “Event of Default” means the occurrence of any
event listed in Section 22.

 

(bb)                          “Fannie Mae Debt Security” means any non-callable
bond, debenture, note, or other similar debt obligation issued by Federal
National Mortgage Association.

 

(cc)                            “FHLB Obligations” mean direct, non-callable and
non-redeemable securities issued, or fully insured as to payment, by any
consolidated bank that is a member of the Federal Home Loan Banks.

 

(dd)                          “First Mortgage” is defined in Section 43(b).

 

(ee)                            “Fixtures” means all property owned by Borrower
which is so attached to the Land or the Improvements as to constitute a fixture
under applicable law, including: machinery, equipment, engines, boilers,
incinerators, installed building materials; systems and equipment for the
purpose of supplying or distributing heating, cooling, electricity, gas, water,
air, or light; antennas, cable, wiring and conduits used in connection with
radio, television, security, fire prevention, or fire detection or otherwise
used to carry electronic signals; telephone systems and equipment; elevators and
related machinery and equipment; fire detection, prevention and extinguishing
systems and apparatus; security and access control systems and apparatus;
plumbing systems; water heaters, ranges, stoves, microwave ovens, refrigerators,
dishwashers, garbage disposers, washers, dryers and other appliances; light
fixtures, awnings, storm windows and storm doors; pictures, screens, blinds,
shades, curtains and curtain rods; mirrors; cabinets, paneling, rugs and floor
and wall coverings; fences, trees and plants; swimming pools; and exercise
equipment.

 

(ff)                                “Freddie Mac” is defined in Section 43(a).

 

(gg)                          “Freddie Mac Debt Security” means any non-callable
bond, debenture, note, or other similar debt obligation issued by Freddie Mac.

 

(hh)                         “Governmental Authority” means any board,
commission, department or body of any municipal, county, state or federal
governmental unit, or any subdivision of any of them, that has or acquires
jurisdiction over the Mortgaged Property or the use, operation or improvement of
the Mortgaged Property or over the Borrower.

 

(ii)                                  “Hazard Insurance” is defined in
Section 19.

 

(jj)                                  “Hazardous Materials” means petroleum and
petroleum products and compounds containing them, including gasoline, diesel
fuel and oil; explosives; flammable materials; radioactive materials;
polychlorinated biphenyls (“PCBs”) and compounds containing them; lead and
lead-based paint; asbestos or asbestos containing materials in any form that is
or could become friable; underground or above-ground storage tanks, whether
empty or containing any substance; any substance the presence of which on the
Mortgaged Property is prohibited by

 

4

--------------------------------------------------------------------------------


 

any federal, state or local authority; any substance that requires special
handling and any other material or substance now or in the future that (i) is
defined as a “hazardous substance,” “hazardous material,” “hazardous waste,”
“toxic substance,” “toxic pollutant,” “contaminant,” or “pollutant” by or within
the meaning of any Hazardous Materials Law, or (ii) is regulated in any way by
or within the meaning of any Hazardous Materials Law.

 

(kk)                            “Hazardous Materials Laws” means all federal,
state, and local laws, ordinances and regulations and standards, rules, policies
and other governmental requirements, administrative rulings and court judgments
and decrees in effect now or in the future and including all amendments, that
relate to Hazardous Materials or the protection of human health or the
environment and apply to Borrower or to the Mortgaged Property. Hazardous
Materials Laws include, but are not limited to, the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. Section 9601, et seq., the
Resource Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901, et seq.,
the Toxic Substance Control Act, 15 U.S.C. Section 2601, et seq., the Clean
Water Act, 33 U.S.C. Section 1251, et seq., and the Hazardous Materials
Transportation Act, 49 U.S.C. Section 5101, et seq., and their state analogs.

 

(ll)                                  “Impositions” and “Imposition Deposits”
are defined in Section 7(a).

 

(mm)                      “Improvements” means the buildings, structures,
improvements, and alterations now constructed or at any time in the future
constructed or placed upon the Land, including any future replacements and
additions.

 

(nn)                          “Indebtedness” means the principal of, interest at
the fixed or variable rate set forth in the Note on, and all other amounts due
at any time under, the Note, this Instrument or any other Loan Document,
including prepayment premiums, late charges, default interest, and advances as
provided in Section 12 to protect the security of this Instrument.

 

(oo)                          “Indemnitees” is defined in Section 18(j).

 

(pp)                          “Initial Owners” means, with respect to Borrower
or any other entity, the Persons that (i) on the date of the Note, or (ii) on
the date of a Transfer to which Lender has consented, own in the aggregate 100
percent of the ownership interests in Borrower or that entity.

 

(qq)                          “Intercreditor Agreement” is defined in
Section 43(b).

 

(rr)                                “Issuer Group” is defined in Section 47.

 

(ss)                            “Issuer Person” is defined in Section 47.

 

(tt)                                “Junior Lender” is defined in Section 43(e).

 

(uu)                          “Land” means the land described in Exhibit A.

 

(vv)                          “Leases” means all present and future leases,
subleases, licenses, concessions or grants or other possessory interests now or
hereafter in force, whether oral or written, covering or affecting the Mortgaged
Property, or any portion of the Mortgaged Property (including proprietary leases
or occupancy agreements if Borrower is a cooperative housing corporation), and
all modifications, extensions or renewals.

 

5

--------------------------------------------------------------------------------


 

(ww)                      “Lender” means the entity identified as “Lender” in
the first paragraph of this Instrument, or any subsequent holder of the Note.

 

(xx)                              “Lien” is defined in Section 16.

 

(yy)                          “Loan” means the loan evidenced by the Note:

 

(zz)                              “Loan Documents” means the Note, this
Instrument, the Assignment of Management Agreement, all guaranties, all
indemnity agreements, all Collateral Agreements, O&M Programs, the MMP and any
other documents now or in the future executed by Borrower, any guarantor or any
other Person in connection with the Loan evidenced by the Note, as such
documents may be amended from time to time.

 

(aaa)                      “Loan Servicer” means the entity that from time to
time is designated by Lender or its designee to collect payments and deposits
and receive Notices under the Note, this Instrument and any other Loan Document,
and otherwise to service the Loan evidenced by the Note for the benefit of
Lender. Unless Borrower receives Notice to the contrary, the Loan Servicer is
the entity identified as “Lender” in the first paragraph of this Instrument.

 

(bbb)                   “Lockout Period” is defined in the Note.

 

(ccc)                      “Manager” or “Managers” means a Person who is named
or designated as a manager or managing member or otherwise acts in the capacity
of a manager or managing member of a limited liability company in a limited
liability company agreement or similar instrument under which the limited
liability company is formed or operated.

 

(ddd)                   “Material Adverse Effect” is defined in Section 48(f).

 

(eee)                      “MMP” means a moisture management plan to control
water intrusion and prevent the development of Mold or moisture at the Mortgaged
Property throughout the term of this Instrument. At a minimum, the MMP must
contain a provision for (i) staff training, (ii) information to be provided to
tenants, (iii) documentation of the plan, (iv) the appropriate protocol for
incident response and remediation and (v) routine, scheduled inspections of
common space and unit interiors.

 

(fff)                            “Mold” means mold, fungus, microbial
contamination or pathogenic organisms.

 

(ggg)                   “Mortgaged Property” means all of Borrower’s present and
future right, title and interest in and to all of the following:

 

(i)                                     the Land;

 

(ii)                                  the Improvements;

 

(iii)                               the Fixtures;

 

(iv)                              the Personalty;

 

(v)                                 all current and future rights, including air
rights, development rights, zoning rights and other similar rights or interests,
easements, tenements, rights of way, strips and gores of land, streets, alleys,
roads, sewer rights,

 

6

--------------------------------------------------------------------------------


 

waters, watercourses, and appurtenances related to or benefiting the Land or the
Improvements, or both, and all rights-of-way, streets, alleys and roads which
may have been or may in the future be vacated;

 

(v)                                 all proceeds paid or to be paid by any
insurer of the Land, the Improvements, the Fixtures, the Personalty or any other
part of the Mortgaged Property, whether or not Borrower obtained the insurance
pursuant to Lender’s requirement;

 

(vii)                           all awards, payments and other compensation made
or to be made by any municipal, state or federal authority with respect to the
Land, the Improvements, the Fixtures, the Personalty or any other part of the
Mortgaged Property, including any awards or settlements resulting from
condemnation proceedings or the total or partial taking of the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property under the power of eminent domain or otherwise and including any
conveyance in lieu thereof;

 

(viii)                        all contracts, options and other agreements for
the sale of the Land, the Improvements, the Fixtures, the Personalty or any
other part of the Mortgaged Property entered into by Borrower now or in the
future, including cash or securities deposited to secure performance by parties
of their obligations;

 

(ix)                                all proceeds from the conversion, voluntary
or involuntary, of any of the above into cash or liquidated claims, and the
right to collect such proceeds;

 

(x)                                   all Rents and Leases;

 

(xi)                                all earnings, royalties, accounts
receivable, issues and profits from the Land, the Improvements or any other part
of the Mortgaged Property, and all undisbursed proceeds of the Loan secured by
this Instrument;

 

(xii)                             all Imposition Deposits;

 

(xiii)                          all refunds or rebates of Impositions by any
municipal, state or federal authority or insurance company (other than refunds
applicable to periods before the real property tax year in which this Instrument
is dated);

 

(xiv)                         all tenant security deposits which have not been
forfeited by any tenant under any Lease and any bond or other security in lieu
of such deposits; and

 

(xv)                            all names under or by which any of the above
Mortgaged Property may be operated or known, and all trademarks, trade names,
and goodwill relating to any of the Mortgaged Property.

 

(hhh)                   “New Commercial Lease” is defined in Section 4(f).

 

7

--------------------------------------------------------------------------------


 

(iii)                               “Note” means the Multifamily Note described
on page 1 of this Instrument, including all schedules, riders, allonges and
addenda, as such Multifamily Note may be amended from time to time.

 

(jjj)                               “Notice” is defined in Section 31(a).

 

(kkk)                      “O&M Program” is defined in Section 18(d).

 

(lll)                               “Person” means any natural person, sole
proprietorship, corporation, general partnership, limited partnership, limited
liability company, limited liability limited partnership, joint venture,
association, joint stock company, bank, trust, estate, unincorporated
organization, any federal, state, county or municipal government (or any agency
or political subdivision thereof), endowment fund or any other form of entity.

 

(mmm)“Personalty” means all:

 

(i)                                     accounts (including deposit accounts) of
Borrower related to the Mortgaged Property;

 

(ii)                                  equipment and inventory owned by Borrower,
which are used now or in the future in connection with the ownership, management
or operation of the Land or Improvements or are located on the Land or
Improvements, including furniture, furnishings, machinery, building materials,
goods, supplies, tools, books, records (whether in written or electronic form),
and computer equipment (hardware and software);

 

(iii)                               other tangible personal property owned by
Borrower which is used now or in the future in connection with the ownership,
management or operation of the Land or Improvements or is located on the Land or
in the Improvements, including ranges, stoves, microwave ovens, refrigerators,
dishwashers, garbage disposers, washers, dryers and other appliances (other than
Fixtures);

 

(iv)                              any operating agreements relating to the Land
or the Improvements;

 

(v)                                 any surveys, plans and specifications and
contracts for architectural, engineering and construction services relating to
the Land or the Improvements;

 

(vi)                              all other intangible property, general
intangibles and rights relating to the operation of, or used in connection with,
the Land or the Improvements, including all governmental permits relating to any
activities on the Land and including subsidy or similar payments received from
any sources, including a governmental authority; and

 

(vii)                           any rights of Borrower in or under letters of
credit.

 

(nnn)                   “Pledge Agreement” is defined in Section 44(f).

 

(ooo)                   “Preapproved Transfer” is defined in Section 21(c).

 

8

--------------------------------------------------------------------------------


 

(ppp)                   “Prior Lien” is defined in Section 12.

 

(qqq)                   “Proceeding” means, whether voluntary or involuntary,
any case, proceeding or other action against Borrower or any SPE Equity Owner
under any existing or future law of any jurisdiction relating to bankruptcy,
insolvency, reorganization or relief of debtors.

 

(rrr)                            “Prohibited Activities or Conditions” is
defined in Section 18(a).

 

(sss)                      “Property Jurisdiction” is defined in Section 30(a).

 

(ttt)                            “Property Manager” means Advenir Real Estate
Management, LLC, a Florida limited liability company.

 

(uuu)                   “Rating Agencies” means Fitch, Inc.; Moody’s Investors
Service, Inc.; or Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor entity of the foregoing, or any
other nationally recognized statistical rating organization.

 

(vvv)                   “Rating Confirmation” means a written confirmation from
each of the Rating Agencies which has rated the Securitization which includes
the Loan (unless otherwise agreed by Lender) or any portion thereof or interest
therein, that an action shall not result in a downgrade, withdrawal or
qualification of any securities issued in connection with the Securitization,
unless such Rating Agency has elected to waive its right to issue a Rating
Confirmation.

 

(www)             “Release Instruments” is defined in Section 44(f).

 

(xxx)                         “Remedial Work” is defined in Section 18(h).

 

(yyy)                   “Rent Schedule” means a written schedule for the
Mortgaged Property showing the name of each tenant, and for each tenant, the
space occupied, the lease expiration date, the rent payable for the current
month, the date through which rent has been paid, and any related information
requested by Lender.

 

(zzz)                         “Rents” means all rents (whether from residential
or non-residential space), revenues and other income of the Land or the
Improvements, parking fees, laundry and vending machine income and fees and
charges for food, health care and other services provided at the Mortgaged
Property, whether now due, past due, or to become due, and deposits forfeited by
tenants, and, if Borrower is a cooperative housing corporation or association,
maintenance fees, charges or assessments payable by shareholders or residents
under proprietary leases or occupancy agreements, whether now due, past due, or
to become due.

 

(aaaa)                “Required DSCR” is defined in Section 43(b).

 

(bbbb)            “Required LTV” is defined in Section 43(b).

 

(cccc)                “Restoration” is defined in Section 19(f).

 

(dddd)            “Scheduled Debt Payments” is defined in Section 44(g).

 

(eeee)                “Secondary Market Transaction” means (a) any sale or
assignment of this Instrument, the Note and the other Loan Documents to one or
more investors as a whole loan;

 

9

--------------------------------------------------------------------------------


 

(b) a participation of the Loan to one or more investors; (c) any deposit of
this Instrument, the Note and the other Loan Documents with a trust or other
entity which may sell certificates or other instruments to investors evidencing
an ownership interest in the assets of such trust or other entity; or (d) any
other sale, assignment or transfer of the Loan or any interest therein to one or
more investors.

 

(ffff)                        “Securities Liabilities” is defined in Section 47.

 

(gggg)            “Securitization” means when the Note is assigned to a REMIC
trust.

 

(hhhh)            “Servicing Arrangement” is defined in Section 36(b).

 

(iiii)                            “Single Purpose Entity” is defined in
Section 33(b).

 

(jjjj)                            “SPE Equity Owneris NOT APPLICABLE-Borrower
shall not be required to maintain an SPE Equity Owner in its organizational
structure during the term of the Loan and all references to SPE Equity Owner in
this Instrument and in the Note shall be of no force or effect.

 

(kkkk)                “Successor Borrower” is defined in Section 44(h).

 

(llll)                            “Supplemental Mortgage” is defined in
Section 43(b).

 

(mmmm)    “Supplemental Mortgage Product” is defined in Section 43(a).

 

(nnnn)            “Tax Code” means the Internal Revenue Code of the United
States.

 

(oooo)            “Taxes” means all taxes, assessments, vault rentals and other
charges, if any, whether general, special or otherwise, including all
assessments for schools, public betterments and general or local improvements,
which are levied, assessed or imposed by any public authority or quasi-public
authority, and which, if not paid, will become a lien on the Land or the
Improvements.

 

(pppp)            “Third Party Information” is defined in Section 47.

 

(qqqq)            “Transfer” is defined in Section 21.

 

(rrrr)                        “Transfer and Assumption Agreement” is defined in
Section 44(f).

 

(ssss)                “UCC Collateral” is defined in Section 2.

 

(tttt)                        “Underwriter Group” is defined in Section 47.

 

(uuuu)            “U.S. Treasury Obligations” means direct, non-callable and
non-redeemable securities issued, or fully insured as to payment, by the United
States of America.

 

2.                                      UNIFORM COMMERCIAL CODE SECURITY
AGREEMENT.

 

(a)                                  This Instrument is also a security
agreement under the Uniform Commercial Code for any of the Mortgaged Property
which, under applicable law, may be subjected to a security interest under the
Uniform Commercial Code, whether such Mortgaged Property is owned now or
acquired in the future, and all products and cash and non-cash proceeds thereof
(collectively,

 

10

--------------------------------------------------------------------------------


 

“UCC Collateral”), and Borrower hereby grants to Lender a security interest in
the UCC Collateral. Borrower hereby authorizes Lender to prepare and file
financing statements, continuation statements and financing statement amendments
in such form as Lender may require to perfect or continue the perfection of this
security interest and Borrower agrees, if Lender so requests, to execute and
deliver to Lender such financing statements, continuation statements and
amendments. Borrower shall pay all filing costs and all costs and expenses of
any record searches for financing statements and/or amendments that Lender may
require. Without the prior written consent of Lender, Borrower shall not create
or permit to exist any other lien or security interest in any of the UCC
Collateral.

 

(b)                                 Unless Borrower gives Notice to Lender
within 30 days after the occurrence of any of the following, and executes and
delivers to Lender modifications or supplements of this Instrument (and any
financing statement which may be filed in connection with this Instrument) as
Lender may require, Borrower shall not (i) change its name, identity, structure
or jurisdiction of organization; (ii) change the location of its place of
business (or chief executive office if more than one place of business); or
(iii) add to or change any location at which any of the Mortgaged Property is
stored, held or located.

 

(c)                                  If an Event of Default has occurred and is
continuing, Lender shall have the remedies of a secured party under the Uniform
Commercial Code, in addition to all remedies provided by this Instrument or
existing under applicable law. In exercising any remedies, Lender may exercise
its remedies against the UCC Collateral separately or together, and in any
order, without in any way affecting the availability of Lender’s other remedies.

 

(d)                                 This Instrument constitutes a financing
statement with respect to any part of the Mortgaged Property that is or may
become a Fixture, if permitted by applicable law.

 

3.                                       ASSIGNMENT OF RENTS; APPOINTMENT OF
RECEIVER; LENDER IN POSSESSION.

 

(a)                                  As part of the consideration for the
Indebtedness, Borrower absolutely and unconditionally assigns and transfers to
Lender all Rents. It is the intention of Borrower to establish a present,
absolute and irrevocable transfer and assignment to Lender of all Rents and to
authorize and empower Lender to collect and receive all Rents without the
necessity of further action on the part of Borrower. Promptly upon request by
Lender, Borrower agrees to execute and deliver such further assignments as
Lender may from time to time require. Borrower and Lender intend this assignment
of Rents to be immediately effective and to constitute an absolute present
assignment and not an assignment for additional security only. For purposes of
giving effect to this absolute assignment of Rents, and for no other purpose,
Rents shall not be deemed to be a part of the Mortgaged Property. However, if
this present, absolute and unconditional assignment of Rents is not enforceable
by its terms under the laws of the Property Jurisdiction, then the Rents shall
be included as a part of the Mortgaged Property and it is the intention of the
Borrower that in this circumstance this Instrument create and perfect a lien on
Rents in favor of Lender, which lien shall be effective as of the date of this
Instrument.

 

(b)                                 After the occurrence of an Event of Default,
Borrower authorizes Lender to collect, sue for and compromise Rents and directs
each tenant of the Mortgaged Property to pay all Rents to, or as directed by,
Lender. However, until the occurrence of an Event of Default, Lender hereby
grants to Borrower a revocable license to collect and receive all Rents, to hold
all Rents in trust for the benefit of Lender and to apply all Rents to pay the
installments of interest and principal then due and payable under the Note and
the other amounts then due and payable

 

11

--------------------------------------------------------------------------------


 

under the other Loan Documents, including Imposition Deposits, and to pay the
current costs and expenses of managing, operating and maintaining the Mortgaged
Property, including utilities, Taxes and insurance premiums (to the extent not
included in Imposition Deposits), tenant improvements and other capital
expenditures. So long as no Event of Default has occurred and is continuing, the
Rents remaining after application pursuant to the preceding sentence may be
retained by Borrower free and clear of, and released from, Lender’s rights with
respect to Rents under this Instrument. From and after the occurrence of an
Event of Default, and without the necessity of Lender entering upon and taking
and maintaining control of the Mortgaged Property directly, or by a receiver,
Borrower’s license to collect Rents shall automatically terminate and Lender
shall without Notice be entitled to all Rents as they become due and payable,
including Rents then due and unpaid. Borrower shall pay to Lender upon demand
all Rents to which Lender is entitled. At any time on or after the date of
Lender’s demand for Rents, (i) Lender may give, and Borrower hereby irrevocably
authorizes Lender to give, notice to all tenants of the Mortgaged Property
instructing them to pay all Rents to Lender, (ii) no tenant shall be obligated
to inquire further as to the occurrence or continuance of an Event of Default,
and (iii) no tenant shall be obligated to pay to Borrower any amounts which are
actually paid to Lender in response to such a notice. Any such notice by Lender
shall be delivered to each tenant personally, by mail or by delivering such
demand to each rental unit. Borrower shall not interfere with and shall
cooperate with Lender’s collection of such Rents.

 

(c)                                  Borrower represents and warrants to Lender
that Borrower has not executed any prior assignment of Rents (other than an
assignment of Rents securing any prior indebtedness that is being assigned to
Lender, or paid off and discharged with the proceeds of the Loan evidenced by
the Note), that Borrower has not performed, and Borrower covenants and agrees
that it will not perform, any acts and has not executed, and shall not execute,
any instrument which would prevent Lender from exercising its rights under this
Section 3, and that at the time of execution of this Instrument there has been
no anticipation or prepayment of any Rents for more than two months prior to the
due dates of such Rents. Borrower shall not collect or accept payment of any
Rents more than two months prior to the due dates of such Rents.

 

(d)                                 If an Event of Default has occurred and is
continuing, Lender may, regardless of the adequacy of Lender’s security or the
solvency of Borrower and even in the absence of waste, enter upon and take and
maintain full control of the Mortgaged Property in order to perform all acts
that Lender in its discretion determines to be necessary or desirable for the
operation and maintenance of the Mortgaged Property, including the execution,
cancellation or modification of Leases, the collection of all Rents, the making
of repairs to the Mortgaged Property and the execution or termination of
contracts providing for the management, operation or maintenance of the
Mortgaged Property, for the purposes of enforcing the assignment of Rents
pursuant to Section 3(a), protecting the Mortgaged Property or the security of
this Instrument, or for such other purposes as Lender in its discretion may deem
necessary or desirable. Alternatively, if an Event of Default has occurred and
is continuing, regardless of the adequacy of Lender’s security, without regard
to Borrower’s solvency and without the necessity of giving prior notice (oral or
written) to Borrower, Lender may apply to any court having jurisdiction for the
appointment of a receiver for the Mortgaged Property to take any or all of the
actions set forth in the preceding sentence. If Lender elects to seek the
appointment of a receiver for the Mortgaged Property at any time after an Event
of Default has occurred and is continuing, Borrower, by its execution of this
Instrument, expressly consents to the appointment of such receiver, including
the appointment of a receiver ex parte if permitted by applicable law. If
Borrower is a housing cooperative corporation or association, Borrower hereby
agrees that if a receiver is appointed, the order appointing the receiver may
contain a provision requiring the receiver to pay the installments of interest
and principal then due and payable under the Note and the other amounts

 

12

--------------------------------------------------------------------------------


 

then due and payable under the other Loan Documents, including Imposition
Deposits, it being acknowledged and agreed that the Indebtedness is an
obligation of the Borrower and must be paid out of maintenance charges payable
by the Borrower’s. tenant shareholders under their proprietary leases or
occupancy agreements. Lender or the receiver, as the case may be, shall be
entitled to receive a reasonable fee for managing the Mortgaged Property.
Immediately upon appointment of a receiver or immediately upon the Lender’s
entering upon and taking possession and control of the Mortgaged Property,
Borrower shall surrender possession of the Mortgaged Property to Lender or the
receiver, as the case may be, and shall deliver to Lender or the receiver, as
the case may be, all documents, records (including records on electronic or
magnetic media), accounts, surveys, plans, and specifications relating to the
Mortgaged Property and all security deposits and prepaid Rents. In the event
Lender takes possession and control of the Mortgaged Property, Lender may
exclude Borrower and its representatives from the Mortgaged Property. Borrower
acknowledges and agrees that the exercise by Lender of any of the rights
conferred under this Section 3 shall not be construed to make Lender a
mortgagee-in-possession of the Mortgaged Property so long as Lender has not
itself entered into actual possession of the Land and Improvements.

 

(e)                                  If Lender enters the Mortgaged Property,
Lender shall be liable to account only to Borrower and only for those Rents
actually received. Except to the extent of Lender’s gross negligence or willful
misconduct, Lender shall not be liable to Borrower, anyone claiming under or
through Borrower or anyone having an interest in the Mortgaged Property, by
reason of any act or omission of Lender under Section 3(d), and Borrower hereby
releases and discharges Lender from any such liability to the fullest extent
permitted by law.

 

(f)                                    If the Rents are not sufficient to meet
the costs of taking control of and managing the Mortgaged Property and
collecting the Rents, any funds expended by Lender for such purposes shall
become an additional part of the Indebtedness as provided in Section 12.

 

(g)                                 Any entering upon and taking of control of
the Mortgaged Property by Lender or the receiver, as the case may be, and any
application of Rents as provided in this Instrument shall not cure or waive any
Event of Default or invalidate any other right or remedy of Lender under
applicable law or provided for in this Instrument.

 

4.                                      ASSIGNMENT OF LEASES; LEASES AFFECTING
THE MORTGAGED PROPERTY.

 

(a)                                  As part of the consideration for the
Indebtedness, Borrower absolutely and unconditionally assigns and transfers to
Lender all of Borrower’s right, title and interest in, to and under the Leases,
including Borrower’s right, power and authority to modify the terms of any such
Lease, or extend or terminate any such Lease. It is the intention of Borrower to
establish a present, absolute and irrevocable transfer and assignment to Lender
of all of Borrower’s right, title and interest in, to and under the Leases.
Borrower and Lender intend this assignment of the Leases to be immediately
effective and to constitute an absolute present assignment and not an assignment
for additional security only. For purposes of giving effect to this absolute
assignment of the Leases, and for no other purpose, the Leases shall not be
deemed to be a part of the Mortgaged Property. However, if this present,
absolute and unconditional assignment of the Leases is not enforceable by its
terms under the laws of the Property Jurisdiction, then the Leases shall be
included as a part of the Mortgaged Property and it is the intention of the
Borrower that in this circumstance this Instrument create and perfect a lien on
the Leases in favor of Lender, which lien shall be effective as of the date of
this Instrument.

 

13

--------------------------------------------------------------------------------


 

(b)                                 Until Lender gives Notice to Borrower of
Lender’s exercise of its rights under this Section 4, Borrower shall have all
rights, power and authority granted to Borrower under any Lease (except as
otherwise limited by this Section or any other provision of this Instrument),
including the right, power and authority to modify the terms of any Lease or
extend or terminate any Lease. Upon the occurrence of an Event of Default, the
permission given to Borrower pursuant to the preceding sentence to exercise all
rights, power and authority under Leases shall automatically terminate. Borrower
shall comply with and observe Borrower’s obligations under all Leases, including
Borrower’s obligations pertaining to the maintenance and disposition of tenant
security deposits.

 

(c)                                  Borrower acknowledges and agrees that the
exercise by Lender, either directly or by a receiver, of any of the rights
conferred under this Section 4 shall not be construed to make Lender a
mortgagee-in-possesion of the Mortgaged Property so long as Lender has not
itself entered into actual possession of the Land and the Improvements. The
acceptance by Lender of the assignment of the Leases pursuant to
Section 4(a) shall not at any time or in any event obligate Lender to take any
action under this Instrument or to expend any money or to incur any expenses.
Except to the extent of Lender’s gross negligence or willful misconduct, Lender
shall not be liable in any way for any injury or damage to person or property
sustained by any Person or Persons in or about the Mortgaged Property. Prior to
Lender’s actual entry into and taking possession of the Mortgaged Property,
Lender shall not (i) be obligated to perform any of the terms, covenants and
conditions contained in any Lease (or otherwise have any obligation with respect
to any Lease); (ii) be obligated to appear in or defend any action or proceeding
relating to the Lease or the Mortgaged Property; or (iii) be responsible for the
operation, control, care, management or repair of the Mortgaged Property or any
portion of the Mortgaged Property. The execution of this Instrument by Borrower
shall constitute conclusive evidence that all responsibility for the operation,
control, care, management and repair of the Mortgaged Property is and shall be
that of Borrower, prior to such actual entry and talking of possession.

 

(d)                                 Upon delivery of Notice by Lender to
Borrower of Lender’s exercise of Lender’s rights under this Section 4 at any
time after the occurrence of an Event of Default, and without the necessity of
Lender entering upon and taking and maintaining control of the Mortgaged
Property directly, by a receiver, or by any other manner or proceeding permitted
by the laws of the Property Jurisdiction, Lender immediately shall have all
rights, powers and authority granted to Borrower under any Lease, including the
right, power and authority to modify the terms of any such Lease, or extend or
terminate any such Lease.

 

(e)                                  Borrower shall, promptly upon Lender’s
request, deliver to Lender an executed copy of each residential Lease then in
effect. All Leases for residential dwelling units shall be on forms approved by
Lender, shall be for initial terms of at least six months and not more than two
years, and shall not include options to purchase.

 

(f)                                    (i)                                    
Except as set forth below, Borrower shall not enter into a Lease for any portion
of the Mortgaged Property for non-residential use without the prior written
consent of Lender.

 

(ii)                                  Borrower shall not modify the terms of, or
extend or terminate, any Lease for non-residential use (including any Lease in
existence on the date of this Instrument) without the prior written consent of
Lender; provided, however, Lender’s consent shall not be required for the
modification or extension of a non-residential Lease if such modification or
extension is on terms at least as favorable to Borrower as those customary at
that time

 

14

--------------------------------------------------------------------------------


 

in the applicable market and the income from the extended or modified Lease will
not be less than the income received fCrom the Lease as of the date of this
Instrument.

 

(iii)                               Lender’s consent shall not be required for
Borrower to enter into a new Lease for space occupied as of the date of this
Instrument for non-residential use (“New Commercial Lease”), provided that such
New Commercial Lease satisfies the following requirements:

 

(A)                              the aggregate of the income derived from the
space leased by the New Commercial Lease accounts for less than five percent
(5%) of the gross income of the Mortgaged Property on the date of this
Instrument;

 

(B)                                the tenant under the New Commercial Lease is
not an Affiliate of the Borrower or any guarantor;

 

(C)                                terms of the New Commercial Lease are at
least as favorable to Borrower as those customary on the date of this Instrument
in the applicable market;

 

(D)                               the rents paid to the Borrower pursuant to the
New Commercial Lease are greater than or equal to the rents paid to Borrower
pursuant to the Lease for that portion of the Mortgaged Property that was in
effect prior to the New Commercial Lease; and

 

(E)                                 the New Commercial Lease must provide that
the space may not be used or operated, in whole or in part, for any of the
following: (1) the operation of a so-called “head shop” or other business
devoted to the sale of articles or merchandise normally used or associated with
illegal or unlawful activities such as, but not limited to, the sale of
paraphernalia used in connection with marijuana or controlled drugs or
substances, (2) a gun shop, shooting gallery or firearms range, (3) a so-called
massage parlor or any business which sells, rents or permits the viewing of
so-called “adult” or pornographic materials such as, but not limited to, adult
magazines, books, movies, photographs, sexual aids, sexual articles and sex
paraphernalia, (4) for the sale or distribution of any flammable liquids, gases
or other Hazardous Materials as defined under this Instrument, (5) an off-track
betting parlor or arcade, (6) a liquor store or other business whose primary
business is the sale of alcoholic beverages for off-site consumption, (7) a
burlesque or strip club, or (8) any other illegal activity.

 

(iv)                              Borrower shall, without request by Lender,
deliver a fully executed copy of each non-residential Lease to Lender promptly
after such Lease is signed.

 

(v)                                 All non-residential Leases, regardless of
whether Lender’s consent or approval is required, including renewals or
extensions of existing Leases, shall specifically provide that (A) such Leases
are subordinate to the lien

 

15

--------------------------------------------------------------------------------


 

of this Instrument; (B) the tenant shall attorn to Lender and any purchaser at a
foreclosure sale, such attornment to be self-executing and effective upon
acquisition of title to the Mortgaged Property by any purchaser at a foreclosure
sale or by Lender in any manner; (C) the tenant agrees to execute such further
evidences of attornment as Lender or any purchaser at a foreclosure sale may
from time to time request; (D) the Lease shall not be terminated by foreclosure
or any other transfer of the Mortgaged Property; (E) after a foreclosure sale of
the Mortgaged Property, Lender or any other purchaser at such foreclosure sale
may, at Lender’s or such purchaser’s option, accept or terminate such Lease; and
(F) upon receipt of a written request from Lender following the occurrence of an
Event of Default, pay all Rents payable under the Lease to Lender.

 

(g)                                 Borrower shall not receive or accept Rent
under any Lease (whether residential or non-residential) for more than two
months in advance.

 

(h)                                 If Borrower is a cooperative housing
corporation or association, notwithstanding anything to the contrary contained
in this subsection or in Section 21, so long as Borrower remains a cooperative
housing corporation or association and is not in breach of any covenant of this
Instrument, Lender hereby consents to:

 

(i)                                     the execution of leases of apartments
for a term in excess of two years from Borrower to a tenant shareholder of
Borrower, so long as such leases, including proprietary leases, are and will
remain subordinate to the lien of this Instrument; and

 

(ii)                                  the surrender or termination of such
leases of apartments where the surrendered or terminated lease is immediately
replaced or where the Borrower makes its best efforts to secure such immediate
replacement by a newly executed lease of the same apartment to a tenant
shareholder of the Borrower. However, no consent is hereby given by Lender to
any execution, surrender, termination or assignment of a lease under terms that
would waive or reduce the obligation of the resulting tenant shareholder under
such lease to pay cooperative assessments in full when due or the obligation of
the former tenant shareholder to pay any unpaid portion of such assessments.

 

5.                                      PAYMENT OF INDEBTEDNESS; PERFORMANCE
UNDER LOAN DOCUMENTS; PREPAYMENT PREMIUM. Borrower shall pay the Indebtedness
when due in accordance with the terms of the Note and the other Loan Documents
and shall perform, observe and comply with all other provisions of the Note and
the other Loan Documents. Borrower shall pay a prepayment premium in connection
with certain prepayments of the Indebtedness, including a payment made after
Lender’s exercise of any right of acceleration of the Indebtedness, as provided
in the Note.

 

6.                                     EXCULPATION. Borrower’s personal
liability for payment of the Indebtedness and for performance of the other
obligations to be performed by it under this Instrument is limited in the
manner, and to the extent, provided in the Note.

 

16

--------------------------------------------------------------------------------


 

7.                                      DEPOSITS FOR TAXES, INSURANCE AND OTHER
CHARGES.

 

(a)                                 Unless this requirement is waived in writing
by Lender, which waiver may be contained in this Section 7(a), Borrower shall
deposit with Lender on the day monthly installments of principal or interest, or
both, are due under the Note (or on another day designated in writing by
Lender), until the Indebtedness is paid in full, an additional amount sufficient
to accumulate with Lender the entire sum required to pay, when due, the items
marked “Collect” below. Lender will not require the Borrower to make Imposition
Deposits with respect to the items marked “Deferred” below.

 

[ Collect ]

 

Hazard Insurance premiums or other insurance premiums required by Lender under
Section 19,

[ Collect ]

 

Taxes,

[Deferred]

 

water and sewer charges (that could become a lien on the Mortgaged Property),

[    N/A   ]

 

ground rents,

[Deferred]

 

assessments or other charges (that could become a lien on the Mortgaged
Property)

 

The amounts deposited under the preceding sentence are collectively referred to
in this Instrument as the “Imposition Deposits.” The obligations of Borrower for
which the Imposition Deposits are required are collectively referred to in this
Instrument as “Impositions.” The amount of the Imposition Deposits shall be
sufficient to enable Lender to pay each Imposition before the last date upon
which such payment may be made without any penalty or interest charge being
added. Lender shall maintain records indicating how much of the monthly
Imposition Deposits and how much of the aggregate Imposition Deposits held by
Lender are held for the purpose of paying Taxes, insurance premiums and each
other Imposition.

 

(b)                                 Imposition Deposits shall be deposited in an
Eligible Account at an Eligible Institution (which may be Lender, if Lender is
such an institution) or invested in “permitted investments” as then defined and
required by the Rating Agencies. Lender shall not be obligated to open
additional accounts or deposit Imposition Deposits in additional institutions
when the amount of the Imposition Deposits exceeds the maximum amount of the
federal deposit insurance or guaranty. Lender shall apply the Imposition
Deposits to pay Impositions so long as no Event of Default has occurred and is
continuing. Unless applicable law requires, Lender shall not be required to pay
Borrower any interest, earnings or profits on the Imposition Deposits. As
additional security for all of Borrower’s obligations under this Instrument and
the other Loan Documents, Borrower hereby pledges and grants to Lender a
security interest in the Imposition Deposits and all proceeds of, and all
interest and dividends on, the Imposition Deposits. Any amounts deposited with
Lender under this Section 7 shall not be trust funds, nor shall they operate to
reduce the Indebtedness, unless applied by Lender for that purpose under
Section 7(e).

 

(c)                                  If Lender receives a bill or invoice for an
Imposition, Lender shall pay the Imposition from the Imposition Deposits held by
Lender. Lender shall have no obligation to pay any Imposition to the extent it
exceeds Imposition Deposits then held by Lender. Lender may pay an Imposition
according to any bill, statement or estimate from the appropriate public office
or insurance company without inquiring into the accuracy of the bill, statement
or estimate or into the validity of the Imposition.

 

(d)                                 If at any time the amount of the Imposition
Deposits held by Lender for payment of a specific Imposition exceeds the amount
reasonably deemed necessary by Lender, the excess

 

17

--------------------------------------------------------------------------------


 

shall be credited against future installments of Imposition Deposits. If at any
time the amount of the Imposition Deposits held by Lender for payment of a
specific Imposition is less than the amount reasonably estimated by Lender to be
necessary, Borrower shall pay to Lender the amount of the deficiency within 15
days after Notice from Lender.

 

(e)                                  If an Event of Default has occurred and is
continuing, Lender may apply any Imposition Deposits, in any amounts and in any
order as Lender determines, in Lender’s discretion, to pay any Impositions or as
a credit against the Indebtedness. Upon payment in full of the Indebtedness,
Lender shall refund to Borrower any Imposition Deposits held by Lender.

 

(f)                                    If Lender does not collect an Imposition
Deposit with respect to an Imposition either marked “Deferred” in
Section 7(a) or pursuant to a separate written waiver by Lender, then on or
before the date each such Imposition is due, or on the date this Instrument
requires each such Imposition to be paid, Borrower must provide Lender with
proof of payment of each such Imposition for which Lender does not require
collection of Imposition Deposits. Lender may revoke its deferral or waiver and
require Borrower to deposit with Lender any or all of the Imposition Deposits
listed in Section 7(a), regardless of whether any such item is marked “Deferred”
in such section, upon Notice to Borrower, (i) if Borrower does not timely pay
any of the Impositions, (ii) if Borrower fails to provide timely proof to Lender
of such payment, or (iii) at any time during the existence of an Event of
Default.

 

(g)                                 In the event of a Transfer prohibited by or
requiring Lender’s approval under Section 21, Lender’s waiver of the collection
of any Imposition Deposit in this Section 7 may be modified or rendered void by
Lender at Lender’s option by Notice to Borrower and the transferee(s) as a
condition of Lender’s approval of such Transfer.

 

8.                                      COLLATERAL AGREEMENTS. Borrower shall
deposit with Lender such amounts as may be required by any Collateral Agreement
and shall perform all other obligations of Borrower under each Collateral
Agreement.

 

9.                                      APPLICATION OF PAYMENTS. If at any time
Lender receives, from Borrower or otherwise, any amount applicable to the
Indebtedness which is less than all amounts due and payable at such time, then
Lender may apply that payment to amounts then due and payable in any manner and
in any order determined by Lender, in Lender’s discretion. Neither Lender’s
acceptance of an amount that is less than all amounts then due and payable nor
Lender’s application of such payment in the manner authorized shall constitute
or be deemed to constitute either a waiver of the unpaid amounts or an accord
and satisfaction. Notwithstanding the application of any such amount to ‘the
Indebtedness, Borrower’s obligations under this Instrument and the Note shall
remain unchanged.

 

10.                               COMPLIANCE WITH LAWS AND ORGANIZATIONAL
DOCUMENTS.

 

(a)                                  Borrower shall comply with all laws,
ordinances, regulations and requirements of any Governmental Authority and all
recorded lawful covenants and agreements relating to or affecting the Mortgaged
Property, including all laws, ordinances, regulations, requirements and
covenants pertaining to health and safety, construction of improvements on the
Mortgaged Property, fair housing, disability accommodation, zoning and land use,
and Leases. Borrower also shall comply with all applicable laws that pertain to
the maintenance and disposition of tenant security deposits.

 

18

--------------------------------------------------------------------------------


 

(b)                                 Borrower shall at all times maintain records
sufficient to demonstrate compliance with the provisions of this Section 10.

 

(c)                                  Borrower shall take appropriate measures to
prevent, and shall not engage in or knowingly permit, any illegal activities at
the Mortgaged Property that could endanger tenants or visitors, result in damage
to the Mortgaged Property, result in forfeiture of the Mortgaged Property, or
otherwise materially impair the lien created by this Instrument or Lender’s
interest in the Mortgaged Property. Borrower represents and warrants to Lender
that no portion of the Mortgaged Property has been or will be purchased with the
proceeds of any illegal activity.

 

(d)                                 Borrower shall at all times comply with all
laws, regulations and requirements of any Governmental Authority relating to
Borrower’s formation, continued existence and good standing in the Property
Jurisdiction. Borrower shall at all times comply with its organizational
documents, including but not limited to its partnership agreement (if Borrower
is a partnership), its by-laws (if Borrower is a corporation or housing
cooperative corporation or association) or its operating agreement (if Borrower
is an limited liability company or tenancy-in-common). If Borrower is a housing
cooperative corporation or association, Borrower shall at all times maintain its
status as a “cooperative housing corporation” as such term is defined in
Section 216(b) of the Internal revenue Code of 1986, as amended, or any
successor statute thereto.

 

(e)                                  Borrower represents and warrants that
Borrower, any commercial tenant of the Mortgaged Property and/or any operator of
the Mortgaged Property were in possession of all material licenses, permits and
authorizations required for use of the Mortgaged Property which were valid and
in full force and effect as of the date of this Instrument. Borrower warrants
that it, any commercial tenant of the Mortgaged Property and/or any operator of
the Mortgaged Property shall remain in material compliance with all material
licenses, permits and other legal requirements necessary and required to conduct
its business.

 

11.                               USE OF PROPERTY. Unless required by applicable
law, Borrower shall not (a) allow changes in the use for which all or any part
of the Mortgaged Property is being used at the time this Instrument was
executed, except for any change in use approved by Lender, (b) convert any
individual dwelling units or common areas to commercial use, (c) initiate a
change in the zoning classification of the Mortgaged Property or acquiesce
without Notice to and consent of Lender in a change in the zoning classification
of the Mortgaged Property, (d) establish any condominium or cooperative regime
with respect to the Mortgaged Property, (e) combine all or any part of the
Mortgaged Property with all or any part of a tax parcel which is not part of the
Mortgaged Property, or (f) subdivide or otherwise split any tax parcel
constituting all or any part of the Mortgaged Property without the prior consent
of Lender. The Mortgaged Property (x) permits ingress and egress, (y) is served
by public utilities and services generally available in the surrounding
community or otherwise appropriate for the use in which the Mortgaged Property
is currently being utilized, and (z) constitutes one or more separate tax
parcels or the Lender’s title policy contains one or more endorsements with
respect to the matters described in (x) or (z). Notwithstanding anything
contained in this Section to the contrary, if Borrower is a housing cooperative
corporation or association, Lender acknowledges and consents to Borrower’s use
of the Mortgaged Property as a housing cooperative.

 

12.                               PROTECTION OF LENDER’S SECURITY; INSTRUMENT
SECURES FUTURE ADVANCES.

 

(a)                                  If Borrower fails to perform any of its
obligations under this Instrument or any other Loan Document, or if any action
or proceeding is commenced which purports to affect the

 

19

--------------------------------------------------------------------------------


 

Mortgaged Property, Lender’s security or Lender’s rights under this Instrument,
including eminent domain, insolvency, code enforcement, civil or criminal
forfeiture, enforcement of Hazardous Materials Laws, fraudulent conveyance or
reorganizations or proceedings involving a bankrupt or decedent, then Lender at
Lender’s option may make such appearances, file such documents, disburse such
sums and take such actions as Lender reasonably deems necessary to perform such
obligations of Borrower and to protect Lender’s interest, including (i) payment
of Attorneys’ Fees and Costs, (ii) payment of fees and out-of-pocket expenses of
accountants, inspectors and consultants, (iii) entry upon the Mortgaged Property
to make repairs or secure the Mortgaged Property, (iv) procurement of the
insurance required by Section 19, (v) payment of amounts which Borrower has
failed to pay under Sections 15 and 17, and (vi) advances made by Lender to pay,
satisfy or discharge any obligation of Borrower for the payment of money that is
secured by a pre-existing mortgage, deed of trust or other lien encumbering the
Mortgaged Property (a “Prior Lien”).

 

(b)                                 Any amounts disbursed by Lender under this
Section 12, or under any other provision of this Instrument that treats such
disbursement as being made under this Section 12, shall be secured by this
Instrument, shall be added to, and become part of, the principal component of
the Indebtedness, shall be immediately due and payable and shall bear interest
from the date of disbursement until paid at the “Default Rate,” as defined in
the Note.

 

(c)                                  Nothing in this Section 12 shall require
Lender to incur any expense or take any action.

 

13.                               INSPECTION.

 

(a)                                  Lender, its agents, representatives, and
designees may make or cause to be made entries upon and inspections of the
Mortgaged Property (including environmental inspections and tests) during normal
business hours, or at any other reasonable time, upon reasonable notice to
Borrower if the inspection is to include occupied residential units (which
notice need not be in writing). Notice to Borrower shall not be required in the
case of an emergency, as determined in Lender’s discretion, or when an Event of
Default has occurred and is continuing.

 

(b)                                 If Lender determines that Mold has developed
as a result of a water intrusion event or leak, Lender, at Lender’s discretion,
may require that a professional inspector inspect the Mortgaged Property as
frequently as Lender determines is necessary until any issue with Mold and its
cause(s) are resolved to Lender’s satisfaction. Such inspection shall be limited
to a visual and olfactory inspection of the area that has experienced the Mold,
water intrusion event or leak. Borrower shall be responsible for the cost of
such professional inspection and any remediation deemed to be necessary as a
result of the professional inspection. After any issue with Mold, water
intrusion or leaks is remedied to Lender’s satisfaction, Lender shall not
require a professional inspection any more frequently than once every three
years unless Lender is otherwise, aware of Mold as a result of a subsequent
water intrusion event or leak.

 

(c)                                  If Lender or Loan Servicer determines not
to conduct an annual inspection of the Mortgaged Property, and in lieu thereof
Lender requests a certification, Borrower shall be prepared to provide and must
actually provide to Lender a factually correct certification each year that the
annual inspection is waived to the following effect:

 

Borrower has not received any written complaint, notice, letter or other written
communication from tenants, management agent or governmental authorities
regarding mold, fungus, microbial

 

20

--------------------------------------------------------------------------------


 

contamination or pathogenic organisms (“Mold”) or any activity, condition, event
or omission that causes or facilitates the growth of Mold on or in any part of
the Mortgaged Property or if Borrower has received any such written complaint,
notice, letter or other written communication that Borrower has investigated and
determined that no Mold activity, condition or event exists or alternatively has
fully and properly remediated such activity, condition, event or omission in
compliance with the Moisture Management Plan for the Mortgaged Property.

 

If Borrower is unwilling or unable to provide such certification, Lender may
require a professional inspection of the Mortgaged Property at Borrower’s
expense.

 

14.                               BOOKS AND RECORDS; FINANCIAL REPORTING.

 

(a)                                  Borrower shall keep and maintain at all
times at the Mortgaged Property or the management agent’s office, and upon
Lender’s request shall make available at the Mortgaged Property (or, at
Borrower’s option, at the management agent’s office), complete and accurate
books of account and records (including copies of supporting bills and invoices)
adequate to reflect correctly the operation of the Mortgaged Property, in
accordance with GAAP consistently applied (or such other method which is
reasonably acceptable to Lender), and copies of all written contracts, Leases,
and other instruments which affect the Mortgaged Property. The books, records,
contracts, Leases and other instruments shall be subject to examination and
inspection by Lender at any reasonable time.

 

(b)                                 Borrower shall furnish to Lender each of the
following:

 

(i)                                     if, in connection with this Loan, the
Borrower purchased the Mortgaged Property, a statement of income and expenses
for Borrower’s operation of the Mortgaged Property from the origination date to
the end of the first full calendar quarter following such origination date, such
statement to be provided within twenty-five (25) days after the end of such
quarter; or

 

(ii)                                  for all other cases (for example, a
refinance of a loan, a purchase of partnership or other interests, or new debt
being placed on the Mortgaged Property), a statement of income and expenses for
Borrower’s operation of the Mortgaged Property for the trailing six (6) months,
such statement to be provided within twenty-five (25) days after the end of such
quarter.

 

(iii)                               after Borrower has furnished such statements
required by Section 14(b)(i) or (ii) above, within twenty-five (25) days after
the end of each subsequent calendar quarter of Borrower,

 

(A)                              a Rent Schedule; and

 

(B)                                a statement of income and expenses for
Borrower’s operation of the Mortgaged Property for that calendar quarter;

 

(c)                                  Within ninety (90) days after the end of
each fiscal year of Borrower, Borrower shall furnish to Lender each of the
following:

 

21

--------------------------------------------------------------------------------


 

(i)                                     an annual statement of income and
expenses for Borrower’s operation of the Mortgaged Property for that fiscal
year;

 

(ii)                                  a statement of changes in financial
position of Borrower relating to the Mortgaged Property for that fiscal year;

 

(iii)                               a balance sheet showing all assets and
liabilities of Borrower relating to the Mortgaged Property as of the end of that
fiscal year and a profit and loss statement for Borrower; and

 

(iv)                              an accounting of all security deposits held
pursuant to all Leases, including the name of the institution (if any) and the
names and identification numbers of the accounts (if any) in which such security
deposits are held and the name of the person to contact at such financial
institution, along with any authority or release necessary for Lender to access
information regarding such accounts.

 

(d)                                 Borrower shall furnish to Lender each of the
following:

 

(i)                                     prior to a Securitization, and
thereafter upon Lender’s reasonable request, a monthly Rent Schedule and a
monthly statement of income and expenses for Borrower’s operation of the
Mortgaged Property;

 

(ii)                                  prior to a Securitization, and thereafter
upon Lender’s reasonable request, Borrower shall furnish to Lender a statement
that identifies all owners of any interest in Borrower and any Controlling
Entity and the interest held by each (unless Borrower or any Controlling Entity
is a publicly-traded entity in which case such statement of ownership shall not
be required), and if Borrower or a Controlling Entity is a corporation, all
officers and directors of Borrower and the Controlling Entity, and if Borrower
or a Controlling Entity is a limited liability company, all Managers who are not
members;

 

(iii)                               copies of all tax returns filed by Borrower,
within thirty (30) days after the date of filing; and

 

(iv)                              such other financial information or property
management information (including, without limitation, information on tenants
under Leases to the extent such information is available to Borrower, copies of
bank account statements from financial institutions where funds owned or
controlled by Borrower are maintained, and an accounting of security deposits)
as may be required by Lender from time to time.

 

(e)                                  At any time upon Lender’s request, Borrower
shall furnish to Lender a monthly property management report for the Mortgaged
Property, showing the number of inquiries made and rental applications received
from tenants or prospective tenants and deposits received from tenants and any
other information requested by Lender. However, Lender shall not require the
foregoing more frequently than quarterly except when there has been an Event of
Default and such Event of Default is continuing, in which case Lender may
require Borrower to furnish the foregoing more frequently.

 

22

--------------------------------------------------------------------------------


 

(f)                                    A natural person having authority to bind
Borrower (or the SPE Equity Owner or guarantor, as applicable) shall certify
each of the statements, schedules and reports required by Sections 14(b) through
14(e) and 14(h) to be complete and accurate. Each of the statements, schedules
and reports required by Sections 14(b) through 14(e) and 14(h) shall be in such
form and contain such detail as Lender may reasonably require. Lender also may
require that any of the statements, schedules or reports listed in
Section 14(b) through 14(c) and Section 14(d)(i) and (iv) be audited at
Borrower’s expense by independent certified public accountants acceptable to
Lender, at any time when an Event of Default has occurred and is continuing or
at any time that Lender, in its reasonable judgment, determines that audited
financial statements are required for an accurate assessment of the financial
condition of Borrower or of the Mortgaged Property.

 

(g)                                 If Borrower fails to provide in a timely
manner the statements, schedules and reports required by Sections 14(b) through
14(e) and 14(h), Lender shall give Borrower Notice specifying the statements,
schedules and reports required by Section 14(b) through 14(e) and 14(h) that
Borrower has failed to provide. If Borrower has not provided the required
statements, schedules and reports within 10 Business Days following such Notice,
then Lender shall have the right to have Borrower’s books and records audited,
at Borrower’s expense, by independent certified public accountants selected by
Lender in order to obtain such statements, schedules and reports, and all
related costs and expenses of Lender shall become immediately due and payable
and shall become an additional part of the Indebtedness as provided in
Section 12. Notice to Borrower shall not be required in the case of an
emergency, as determined in Lender’s discretion, or when an Event of Default has
occurred and is continuing.

 

(h)                                 Borrower shall cause each guarantor and, at
Lender’s request, any SPE Equity Owner, to provide to Lender (i) within ninety
(90) days after the close of such party’s fiscal year, such party’s balance
sheet and profit and loss statement (or if such party is a natural person,
within ninety (90) days after the close of each calendar year, such party’s
personal financial statements) in form reasonably satisfactory to Lender and
certified by such party to be accurate and complete; and (ii) such additional
financial information (including, without limitation, copies of state and
federal tax returns with respect to any SPE Equity Owner but Lender shall only
require copies of such tax returns with respect to each guarantor if an Event of
Default has occurred and is continuing) as Lender may reasonably require from
time to time and in such detail as reasonably required by Lender.

 

(i)                                     If an Event of Default has occurred and
is continuing, Borrower shall deliver to Lender upon written demand all books
and records relating to the Mortgaged Property or its operation.

 

(j)                                     Borrower authorizes Lender to obtain a
credit report on Borrower at any time.

 

15.                               TAXES; OPERATING EXPENSES.

 

(a)                                  Subject to the provisions of
Section 15(c) and Section 15(d), Borrower shall pay, or cause to be paid, all
Taxes when due and before the addition of any interest, fine, penalty or cost
for nonpayment.

 

(b)                                 Subject to the provisions of Section 15(c),
Borrower shall (i) pay the expenses of operating, managing, maintaining and
repairing the Mortgaged Property (including utilities, repairs and replacements)
before the last date upon which each such payment may be made without any
penalty or interest charge being added, and (ii) pay insurance premiums at least
30

 

23

--------------------------------------------------------------------------------


 

days prior to the expiration date of each policy of insurance, unless applicable
law specifies some lesser period.

 

(c)                                  If Lender is collecting Imposition
Deposits, to the extent that Lender holds sufficient Imposition Deposits for the
purpose of paying a specific Imposition, then Borrower shall not be obligated to
pay such Imposition, so long as no Event of Default exists and Borrower has
timely delivered to Lender any bills or premium notices that it has received. If
an Event of Default exists, Lender may exercise any rights Lender may have with
respect to Imposition Deposits without regard to whether Impositions are then
due and payable. Lender shall have no liability to Borrower for failing to pay
any Impositions to the extent that (i) any Event of Default has occurred and is
continuing, (ii) insufficient Imposition Deposits are held by Lender at the time
an Imposition becomes due and payable or (iii) Borrower has failed to provide
Lender with bills and premium notices as provided above.

 

(d)                                 Borrower, at its own expense, may contest by
appropriate legal proceedings, conducted diligently and in good faith, the
amount or validity of any Imposition other than insurance premiums, if
(i) Borrower notifies Lender of the commencement or expected commencement of
such proceedings, (ii) the Mortgaged Property is not in danger of being sold or
forfeited, (iii) if Borrower has not already paid the Imposition, Borrower
deposits with Lender reserves sufficient to pay the contested Imposition, if
requested by Lender, and (iv) Borrower furnishes whatever additional security is
required in the proceedings or is reasonably requested by Lender.

 

(e)                                  Borrower shall promptly deliver to Lender a
copy of all notices of, and invoices for, Impositions, and if Borrower pays any
Imposition directly, Borrower shall furnish to Lender, on or before the date
this Instrument requires such Impositions to be paid, receipts evidencing that
such payments were made.

 

16.                              LIENS; ENCUMBRANCES.     Borrower acknowledges
that, to the extent provided in Section 21, the grant, creation or existence of
any mortgage, deed of trust, deed to secure debt, security interest or other
lien or encumbrance (a “Lien”) on the Mortgaged Property (other than the lien of
this Instrument) or on certain ownership interests in Borrower, whether
voluntary, involuntary or by operation of law, and whether or not such Lien has
priority over the lien of this Instrument, is a “Transfer” which constitutes an
Event of Default and subjects Borrower to personal liability under the Note.

 

17.                              PRESERVATION, MANAGEMENT AND MAINTENANCE OF
MORTGAGED PROPERTY.

 

(a)                                  Borrower shall not commit waste or permit
impairment or deterioration of the Mortgaged Property.

 

(b)                                 Borrower shall not abandon the Mortgaged
Property.

 

(c)                                  Borrower shall restore or repair promptly,
in a good and workmanlike manner, any damaged part of the Mortgaged Property to
the equivalent of its original condition, or such other condition as Lender may
approve in writing, whether or not insurance proceeds or condemnation awards are
available to cover any costs of such restoration or repair; however, Borrower
shall not be obligated to perform such restoration or repair if (i) no Event of
Default has occurred and is continuing, and (ii) Lender has elected to apply any
available insurance

 

24

--------------------------------------------------------------------------------


 

proceeds and/or condemnation awards to the payment of Indebtedness pursuant to
Section 19(h)(ii) through (viii), or pursuant to Section 20(d)(ii) through
(viii).

 

(d)                                 Borrower shall keep the Mortgaged Property
in good repair, including the replacement of Personalty and Fixtures with items
of equal or better function and quality.

 

(e)                                  Borrower shall provide for professional
management of the Mortgaged Property by the Property Manager or by a residential
rental property manager satisfactory to Lender at all times under a property
management agreement approved by Lender in writing. Borrower shall not
surrender, terminate, cancel, modify, renew or extend its property management
agreement, or enter into any other agreement relating to the management or
operation of the Property with Property Manager or any other Person, or consent
to the assignment by the Property Manager of its interest under such property
management agreement, in each case without the consent of Lender, which consent
shall not be unreasonably withheld; provided, however, with respect to a new
property manager such consent may be conditioned upon Borrower delivering a
Rating Confirmation as to such new property manager and the related property
management agreement. If at any time Lender consents to the appointment of a new
property manager, such new property manager and Borrower shall, as a condition
of Lender’s consent, execute an assignment of management agreement in a form
acceptable to Lender. If any such replacement property manager is an Affiliate
of Borrower, and if a nonconsolidation opinion was delivered at the origination
of the Loan, Borrower shall deliver to Lender an updated nonconsolidation
opinion in form and substance satisfactory to the Rating Agencies (unless waived
by the Rating Agencies) with regard to nonconsolidation.

 

(f)                                    Borrower shall give Notice to Lender of
and, unless otherwise directed in writing by Lender, shall appear in and defend
any action or proceeding purporting to affect the Mortgaged Property, Lender’s
security or Lender’s rights under this Instrument. Borrower shall not (and shall
not permit any tenant or other person to) remove, demolish or alter the
Mortgaged Property or any part of the Mortgaged Property, including any removal,
demolition or alteration occurring in connection with a rehabilitation of all or
part of the Mortgaged Property, except (i) in connection with the replacement of
tangible Personalty, (ii) if Borrower is a cooperative housing corporation or
association, to the extent permitted with respect to individual dwelling units
under the form of proprietary lease or occupancy agreement and (iii) repairs and
replacements in connection with making an individual unit ready for a new
occupant.

 

(g)                                 Unless otherwise waived by Lender in
writing, Borrower must have or must establish and must adhere to the MMP. If the
Borrower is required to have an MMP, the Borrower must keep all MMP
documentation at the Mortgaged Property or at the management agent’s office and
available for the Lender or the Loan Servicer to review during any annual
assessment or other inspection of the Mortgaged Property that is required by
Lender.

 

(h)                                 If Borrower is a housing cooperative
corporation or association, until the Indebtedness is paid in full Borrower
shall not reduce the maintenance fees, charges or assessments payable by
shareholders or residents under proprietary leases or occupancy agreements below
a level which is sufficient to pay all expenses of the Borrower, including,
without limitation, all operating and other expenses for the Mortgaged Property
and all payments due pursuant to the terms of the Note and any Loan Documents.

 

25

--------------------------------------------------------------------------------


 

18.                               ENVIRONMENTAL HAZARDS.

 

(a)                                  Except for matters described in
Section 18(b), Borrower shall not cause or permit any of the following:

 

(i)                                     the presence, use, generation, release,
treatment, processing, storage (including storage in above ground and
underground storage tanks), handling, or disposal of any Hazardous Materials on
or under the Mortgaged Property;

 

(ii)                                  the transportation of any Hazardous
Materials to, from, or across the Mortgaged Property;

 

(iii)                               any occurrence or condition on the Mortgaged
Property, which occurrence or condition is or may be in violation of Hazardous
Materials Laws;

 

(iv)                              any violation of or noncompliance with the
terms of any Environmental Permit with respect to the Mortgaged Property; or

 

(v)                                 any violation or noncompliance with the
terms of any O&M Program as defined in subsection (d).

 

The matters described in clauses (i) through (v) above, except as otherwise
provided in Section 18(b), are referred to collectively in this Section 18 as
“Prohibited Activities or Conditions.”

 

(b)                                 Prohibited Activities or Conditions shall
not include lawful conditions permitted by an O&M Program or the safe and lawful
use and storage of quantities of (i) pre-packaged supplies, cleaning materials
and petroleum products customarily used in the operation and maintenance of
comparable multifamily properties, (ii) cleaning materials, personal grooming
items and other items sold in pre-packaged containers for consumer use and used
by tenants and occupants of residential dwelling units in the Mortgaged
Property; and (iii) petroleum products used in the operation and maintenance of
motor vehicles from time to time located on the Mortgaged Property’s parking
areas, so long as all of the foregoing are used, stored, handled, transported
and disposed of in compliance with Hazardous Materials Laws.

 

(c)                                  Borrower shall take all commercially
reasonable actions (including the inclusion of appropriate provisions in any
Leases executed after the date of this Instrument) to prevent its employees,
agents, and contractors, and all tenants and other occupants from causing or
permitting any Prohibited Activities or Conditions. Borrower shall not lease or
allow the sublease or use of all or any portion of the Mortgaged Property to any
tenant or subtenant for nonresidential use by any user that, in the ordinary
course of its business, would cause or permit any Prohibited Activity or
Condition.

 

(d)                                 As required by Lender, Borrower shall also
have established a written operations and maintenance program with respect to
certain Hazardous Materials. Each such operations and maintenance program and
any additional or revised operations and maintenance programs established for
the Mortgaged Property pursuant to this Section 18 must be approved by Lender
and shall be referred to herein as an “O&M Program.” Borrower shall comply in a
timely manner with, and cause all employees, agents, and contractors of Borrower
and any other Persons present on the Mortgaged Property to comply with each O&M
Program. Borrower shall pay all costs of performance of Borrower’s obligations
under any O&M Program, and Lender’s out of pocket costs incurred in connection
with the monitoring and review of each O&M Program and Borrower’s performance
shall be paid by Borrower upon demand by Lender. Any

 

26

--------------------------------------------------------------------------------


 

such out-of-pocket costs of Lender that Borrower fails to pay promptly shall
become an additional part of the Indebtedness as provided in Section 12.

 

(e)                                  Borrower represents and warrants to Lender
that, except as previously disclosed by Borrower to Lender in writing (which
written disclosure may be in certain environmental assessments and other written
reports accepted by Lender in connection with the funding of the Indebtedness
and dated prior to the date of this Instrument):

 

(i)                                     Borrower has not at any time engaged in,
caused or permitted any Prohibited Activities or Conditions on the Mortgaged
Property;

 

(ii)                                  to the best of Borrower’s knowledge after
reasonable and diligent inquiry, no Prohibited Activities or Conditions exist or
have existed on the Mortgaged Property;

 

(iii)                               the Mortgaged Property does not now contain
any underground storage tanks, and, to the best of Borrower’s knowledge after
reasonable and diligent inquiry, the Mortgaged Property has not contained any
underground storage tanks in the past. If there is an underground storage tank
located on the Mortgaged Property that has been previously disclosed by Borrower
to Lender in writing, that tank complies with all requirements of Hazardous
Materials Laws;

 

(iv)                              to the best of Borrower’s knowledge after
reasonable and diligent inquiry, Borrower has complied with all Hazardous
Materials Laws, including all requirements for notification regarding releases
of Hazardous Materials. Without limiting the generality of the foregoing,
Borrower has obtained all Environmental Permits required for the operation of
the Mortgaged Property in accordance with Hazardous Materials Laws now in effect
and all such Environmental Permits are in full force and effect;

 

(v)                                 to the best of Borrower’s knowledge after
reasonable and diligent inquiry, no event has occurred with respect to the
Mortgaged Property that constitutes, or with the passing of time or the giving
of notice would constitute, noncompliance with the terms of any Environmental
Permit;

 

(vi)                              there are no actions, suits, claims or
proceedings pending or, to the best of Borrower’s knowledge after reasonable and
diligent inquiry, threatened that involve the Mortgaged Property and allege,
arise out of, or relate to any Prohibited Activity or Condition; and

 

(vii)                           Borrower has not received any written complaint,
order, notice of violation or other communication from any Governmental
Authority with regard to air emissions, water discharges, noise emissions or
Hazardous Materials, or any other environmental, health or safety matters
affecting the Mortgaged Property.

 

(f)                                    Borrower shall promptly notify Lender in
writing upon the occurrence of any of the following events:

 

(i)                                     Borrower’s discovery of any Prohibited
Activity or Condition;

 

27

--------------------------------------------------------------------------------


 

(ii)                                  Borrower’s receipt of or knowledge of any
written complaint, order, notice of violation or other communication from any
tenant, management agent, Governmental Authority or other Person with regard to
present or future alleged Prohibited Activities or Conditions, or any other
environmental, health or safety matters affecting the Mortgaged Property; or

 

(iii)                               Borrower’s breach of any of its obligations
under this Section 18.

 

Any such notice given by Borrower shall not relieve Borrower of, or result in a
waiver of, any obligation under this Instrument, the Note, or any other Loan
Document.

 

(g)                                 Borrower shall pay promptly the costs of any
environmental inspections, tests or audits, a purpose of which is to identify
the extent or cause of or potential for a Prohibited Activity or Condition
(“Environmental Inspections”), required by Lender in connection with any
foreclosure or deed in lieu of foreclosure, or as a condition of Lender’s
consent to any Transfer under Section 21, or required by Lender following a
reasonable determination by Lender that Prohibited Activities or Conditions may
exist. Any such costs incurred by Lender (including Attorneys’ Fees and Costs
and the costs of technical consultants whether incurred in connection with any
judicial or administrative process or otherwise) that Borrower fails to pay
promptly shall become an additional part of the Indebtedness as provided in
Section 12. As long as (i) no Event of Default has occurred and is continuing,
(ii) Borrower has actually paid for or reimbursed Lender for all costs of any
such Environmental Inspections performed or required by Lender, and (iii) Lender
is not prohibited by law, contract or otherwise from doing so, Lender shall make
available to Borrower, without representation of any kind, copies of
Environmental Inspections prepared by third parties and delivered to Lender.
Lender hereby reserves the right, and Borrower hereby expressly authorizes
Lender, to make available to any party, including any prospective bidder at a
foreclosure sale of the Mortgaged Property, the results of any Environmental
Inspections made by or for Lender with respect to the Mortgaged Property.
Borrower consents to Lender notifying any party (either as part of a notice of
sale or otherwise) of the results of any Environmental Inspections made by or
for Lender. Borrower acknowledges that Lender cannot control or otherwise assure
the truthfulness or accuracy of the results of any Environmental Inspections and
that the release of such results to prospective bidders at a foreclosure sale of
the Mortgaged Property may have a material and adverse effect upon the amount
that a party may bid at such sale. Borrower agrees that Lender shall have no
liability whatsoever as a result of delivering the results to any third party of
any Environmental Inspections made by or for Lender, and Borrower hereby
releases and forever discharges Lender from any and all claims, damages, or
causes of action, arising out of, connected with or incidental to the results
of, the delivery of any of Environmental Inspections made by or for Lender.

 

(h)                                 If any investigation, site monitoring,
containment, clean-up, restoration or other remedial work (“Remedial Work”) is
necessary to comply with any Hazardous Materials Law or order of any
Governmental Authority that has or acquires jurisdiction over the Mortgaged
Property or the use, operation or improvement of the Mortgaged Property, or is
otherwise required by Lender as a consequence of any Prohibited Activity or
Condition or to prevent the occurrence of a Prohibited Activity or Condition,
Borrower shall, by the earlier of (i) the applicable deadline required by
Hazardous Materials Law or (ii) 30 days after Notice from Lender demanding such
action, begin performing the Remedial Work, and thereafter diligently prosecute
it to completion, and shall in any event complete the work by the time required
by applicable Hazardous Materials Law. If Borrower fails to begin on a timely
basis or diligently prosecute any required Remedial Work, Lender may, at its
option, cause the Remedial Work to

 

28

--------------------------------------------------------------------------------


 

be completed, in which case Borrower shall reimburse Lender on demand for the
cost of doing so. Any reimbursement due from Borrower to Lender shall become
part of the Indebtedness as provided in Section 12.

 

(i)                                     Borrower shall comply with all Hazardous
Materials Laws applicable to the Mortgaged Property. Without limiting the
generality of the previous sentence, Borrower shall (i) obtain and maintain all
Environmental Permits required by Hazardous Materials Laws and comply with all
conditions of such Environmental Permits; (ii) cooperate with any inquiry by any
Governmental Authority; and (iii) comply with any governmental or judicial order
that arises from any alleged Prohibited Activity or Condition.

 

(j)                                     Borrower shall indemnify, hold harmless
and defend (i) Lender, including any custodian, trustee and any other
fiduciaries who hold or have held a full or partial interest in the Loan for the
benefit of third parties, (ii) any prior owner or holder of the Note, (iii) the
Loan Servicer, (iv) any prior Loan Servicer, (v) the officers, directors,
shareholders, partners, employees and trustees of any of the foregoing, and
(vi) the heirs, legal representatives, successors and assigns of each of the
foregoing (collectively, the “Indemnitees”) from and against all proceedings,
claims, damages, penalties and costs (whether initiated or sought by
Governmental Authorities or private parties), including Attorneys’ Fees and
Costs and remediation costs, whether incurred in connection with any judicial or
administrative process or otherwise, arising directly or indirectly from any of
the following:

 

(i)                                     any breach of any representation or
warranty of Borrower in this Section 18;

 

(ii)                                  any failure by Borrower to perform any of
its obligations under this Section 18;

 

(iii)                               the existence or alleged existence of any
Prohibited Activity or Condition;

 

(iv)                              the presence or alleged presence of Hazardous
Materials on or under the Mortgaged Property or in any of the Improvements; and

 

(v)                                 the actual or alleged violation of any
Hazardous Materials Law.

 

(k)                                  Counsel selected by Borrower to defend
Indemnitees shall be subject to the approval of those Indemnitees. In any
circumstances in which the indemnity under this Section 18 applies, Lender may
employ its own legal counsel and consultants to prosecute, defend or negotiate
any claim or legal or administrative proceeding and Lender, with the prior
written consent of Borrower (which shall not be unreasonably withheld, delayed
or conditioned) may settle or compromise any action or legal or administrative
proceeding. However, unless an Event of Default has occurred and is continuing,
or the interests of Borrower and Lender are in conflict, as determined by Lender
in its discretion, Lender shall permit Borrower to undertake the actions
referenced in this Section 18 in accordance with this Section 18(k) and
Section 18(l) so long as Lender approves such action, which approval shall not
be unreasonably withheld or delayed. Borrower shall reimburse Lender upon demand
for all costs and expenses incurred by Lender, including all costs of
settlements entered into in good faith, consultants’ fees and Attorneys’ Fees
and Costs.

 

(1)                                  Borrower shall not, without the prior
written consent of those Indemnitees who are named as parties to a claim or
legal or administrative proceeding (a “Claim”), settle or

 

29

--------------------------------------------------------------------------------


 

compromise the Claim if the settlement (i) results in the entry of any judgment
that does not include as an unconditional term the delivery by the claimant or
plaintiff to Lender of a written release of those Indemnitees, satisfactory in
form and substance to Lender; or (ii) may materially and adversely affect
Lender, as determined by Lender in its discretion.

 

(m)                               Borrower’s obligation to indemnify the
Indemnitees shall not be limited or impaired by any of the following, or by any
failure of Borrower or any guarantor to receive notice of or consideration for
any of the following:

 

(i)                                     any amendment or modification of any
Loan Document;

 

(ii)                                  any extensions of time for performance
required by any Loan Document;

 

(iii)                               any provision in any of the Loan Documents
limiting Lender’s recourse to property securing the Indebtedness, or limiting
the personal liability of Borrower or any other party for payment of all or any
part of the Indebtedness;

 

(iv)                              the accuracy or inaccuracy of any
representations and warranties made by Borrower under this Instrument or any
other Loan Document;

 

(v)                                 the release of Borrower or any other Person,
by Lender or by operation of law, from performance of any obligation under any
Loan Document;

 

(vi)                              the release or substitution in whole or in
part of any security for the Indebtedness; and

 

(vii)                           Lender’s failure to properly perfect any lien or
security interest given as security for the Indebtedness.

 

(n)                                 Borrower shall, at its own cost and expense,
do all of the following:

 

(i)                                     pay or satisfy any judgment or decree
that may be entered against any Indemnitee or Indemnitees in any legal or
administrative proceeding incident to any matters against which Indemnitees are
entitled to be indemnified under this Section 18;

 

(ii)                                  reimburse Indemnitees for any expenses
paid or incurred in connection with any matters against which Indemnitees are
entitled to be indemnified under this Section 18; and

 

(iii)                               reimburse Indemnitees for any and all
expenses, including Attorneys’ Fees and Costs, paid or incurred in connection
with the enforcement by Indemnitees of their rights under this Section 18, or in
monitoring and participating in any legal or administrative proceeding.

 

(o)           The provisions of this Section 18 shall be in addition to any and
all other obligations and liabilities that Borrower may have under applicable
law or under other Loan Documents, and each Indemnitee shall be entitled to
indemnification under this Section 18 without regard to whether Lender or that
Indemnitee has exercised any rights against the Mortgaged Property or any other
security, pursued any rights against any guarantor, or pursued

 

30

--------------------------------------------------------------------------------


 

any other rights available under the Loan Documents or applicable law. If
Borrower consists of more than one Person, the obligation of those Persons to
indemnify the Indemnitees under this Section 18 shall be joint and several. The
obligation of Borrower to indemnify the Indemnitees under this Section 18 shall
survive any repayment or discharge of the Indebtedness, any foreclosure
proceeding, any foreclosure sale, any delivery of any deed in lieu of
foreclosure, and any release of record of the lien of this Instrument.
Notwithstanding the foregoing, if Lender has never been a
mortgagee-in-possession of, or held title to, the Mortgaged Property, Borrower
shall have no obligation to indemnify the Indemnitees under this Section 18
after the date of the release of record of the lien of this Instrument by
payment in full at the Maturity Date or by voluntary prepayment in full.

 

19.                               PROPERTY AND LIABILITY INSURANCE.

 

(a)                                  At all times during the term hereof,
Borrower shall maintain, at its sole cost and expense, for the mutual benefit of
Borrower and Lender, the following policies of insurance:

 

(i)                                     Insurance against any peril included
within the classification “All Risks of Physical Loss” with extended coverage in
amounts at all times sufficient to prevent Borrower from becoming a co-insurer
within the terms of the applicable policies, but in any event such insurance
shall be maintained in an amount equal to the full insurable value of the
Mortgaged Property. The policy referred to in this Section 19 shall contain a
replacement cost endorsement and a waiver of depreciation. As used in this
Instrument, “full insurable value” means the actual replacement cost of the
Improvements and Personalty (without taking into account any depreciation),
determined annually by an insurer or by Borrower or, at the request of Lender,
by an insurance broker (subject to Lender’s reasonable approval). In all cases
where any of the Improvements or the use of the Mortgaged Property shall at any
time constitute legal non-conforming structures or uses under applicable legal
requirements of any Governmental Authority, the policy referred to in this
Section 19 must include “Ordinance and Law Coverage,” with “Time Element,” “Loss
to the Undamaged Portion of the Building,” “Demolition Cost” and “Increased Cost
of Construction” endorsements, in the amount of coverage required by Lender;

 

(ii)                                  Commercial general liability insurance,
including contractual injury, bodily injury, broad form death and property
damage liability against any and all claims, including all legal liability to
the extent insurable imposed upon Borrower and all Attorneys’ Fees and Costs,
arising out of or connected with the possession, use, leasing, operation,
maintenance or condition of the Mortgaged Property with a combined limit of not
less than $2,000,000 in the aggregate and $1,000,000 per occurrence, plus
umbrella or excess liability coverage with minimum limits in the aggregate and
per occurrence of $1,000,000 for Improvements that have 1 to 3 stories and an
additional $2,000,000 in coverage for each additional story with maximum
required coverage of $15,000,000, plus motor vehicle liability coverage for all
owned and non-owned vehicles (including, without limitation, rented and leased
vehicles) containing minimum limits per occurrence, including umbrella coverage,
of $1,000,000.

 

31

--------------------------------------------------------------------------------


 

(iii)                               Statutory workers’ compensation insurance;

 

(iv)                              Business interruption including loss of rental
value insurance for the Mortgaged Property in an amount equal to not less than
twelve (12) months’ estimated gross Rents attributable to the Mortgaged Property
and based on gross Rents for the immediately preceding year and otherwise
sufficient to avoid any co-insurance penalty with a 90 day extended period of
indemnity (but a minimum of eighteen (18) months’ estimated gross Rents
attributable to the Mortgaged Property and based on gross Rents for the
immediately preceding year and otherwise sufficient to avoid any co-insurance
penalty with a 90 day extended period of indemnity when (A) the Improvements
have 5 or more stories or (B) at all times during which the Indebtedness is
equal to or greater than $50,000,000);

 

(v)                                 If any portion of the Improvements are
located within a federally designated flood hazard zone, flood insurance in an
amount equal to the full insurable value of the portion of such Improvements
within such flood hazard zone. Such coverage may need to be purchased through
excess carriers if the required coverage exceeds the maximum insurance allowed
under the federal flood insurance program;

 

(vi)                              Insurance against loss or damage from
(A) leakage of sprinkler systems and (B) explosion of steam boilers, air
conditioning equipment, pressure vessels or similar apparatus now or hereafter
installed at the Mortgaged Property, in such amounts as Lender may from time to
time reasonably require and which are customarily required by institutional
lenders with respect to similar properties similarly situated;

 

(vii)                           The insurance required under clauses (i) and
(iv) above shall cover perils of terrorism and acts of terrorism and Borrower
shall maintain commercial property insurance for loss resulting from perils and
acts of terrorism on terms (including amounts) consistent with those required
under clauses (i) and (iv) above at all times during the term of the Loan
evidenced by the Note;

 

(viii)                        During any period of Restoration, builder’s “all
risk” insurance in an amount equal to not less than the full insurable value of
the Property against such risks (including fire and extended coverage and
collapse of the Improvements to agreed limits) as Lender may request, in form
and substance acceptable to Lender; and

 

(ix)                                Such other insurance with respect to the
Improvements and Personalty located on the Property against loss or damage as
required by Lender (including, without limitation, liquor/dramshop, Mold,
hurricane, windstorm and earthquake insurance) provided such insurance is of the
kind for risks from time to time customarily insured against and in such minimum
coverage amounts and maximum deductibles as are generally required by
institutional lenders for properties comparable to the Mortgaged Property or
which Lender may deem necessary in its reasonable discretion; provided, however,
if Lender requires earthquake insurance, the amount of coverage must be equal to
150% of the probable

 

32

--------------------------------------------------------------------------------


 

maximum loss for the Mortgaged Property but Lender shall not require earthquake
insurance if the probable maximum loss for the Mortgaged Property is less than
twenty percent (20%). In the event any updated reports or other documentation
are reasonably required by Lender in order to determine whether such additional
insurance is necessary or prudent, Borrower shall pay for all such documentation
at its sole cost and expense.

 

All insurance required pursuant to subsections (i) and subsections (iv) through
(ix) shall be referred to as “Hazard Insurance”.

 

(b)                                 All premiums on insurance policies required
under Section 19(a) shall be paid in the manner provided in Section 7, unless
Lender has designated in writing another method of payment. All such policies
shall also be in a form approved by Lender. All policies of Hazard Insurance
must include a non-contributing, non-reporting mortgagee clause in favor of, and
in a form approved by, Lender. All policies for general liability insurance must
contain a standard additional insured provision, in favor of, and in a form
approved by Lender. Borrower shall deliver to Lender a legible copy of each
insurance policy (or duplicate original), and Borrower shall promptly deliver to
Lender a copy of all renewal and other notices received by Borrower with respect
to the policies and all receipts for paid premiums. At least 30 days prior to
the expiration date of any insurance policy, Borrower shall deliver to Lender
evidence acceptable to Lender that the policy has been renewed. If Borrower has
not delivered a legible copy of each renewal policy (or a duplicate original)
prior to the expiration date of any insurance policy, Borrower shall deliver a
legible copy of each renewal policy (or a duplicate original) in a form
satisfactory to Lender within 60 days after the expiration date of the original
policy.

 

(c)                                  Borrower will maintain the insurance
coverage described in this Section 19 with companies acceptable to Lender and
with a claims paying ability of at least (i) “A-” or its equivalent by
Fitch, Inc., (ii) “A-” or its equivalent by Standard & Poor’s Ratings Services,
a division of The McGraw-Hill Companies, Inc., (iii) “A3” or its equivalent by
Moody’s Investors Service, Inc. or (iv) “A VIII” or its equivalent by A.M. Best
Company. All insurers providing insurance required by this Instrument must be
authorized to issue insurance in the Property Jurisdiction.

 

(d)                                 All insurance policies and renewals of
insurance policies required by this Section 19 shall be for such periods as
Lender may from time to time require.

 

(e)                                  Borrower shall comply with all insurance
requirements and shall not permit any condition to exist on the Mortgaged
Property that would invalidate any part of any insurance coverage that this
Instrument requires Borrower to maintain.

 

(f)                                    In the event of loss, Borrower shall give
immediate written notice to the insurance carrier and to Lender. Borrower hereby
authorizes and appoints Lender as attorney in fact for Borrower to make proof of
loss, to adjust and compromise any claims under policies of Hazard Insurance, to
appear in and prosecute any action arising from such Hazard Insurance policies,
to collect and receive the proceeds of Hazard Insurance, to hold the proceeds of
Hazard Insurance, and to deduct from such proceeds Lender’s expenses incurred in
the collection of such proceeds. This power of attorney is coupled with an
interest and therefore is irrevocable. However, nothing contained in this
Section 19 shall require Lender to incur any expense or take any action. Lender
may, at Lender’s option, (i) require a “repair or replacement” settlement, in
which case the proceeds will be used to reimburse Borrower for the cost of
restoring and repairing the Mortgaged Property to the equivalent of its original
condition or to a condition approved by

 

33

--------------------------------------------------------------------------------


 

Lender (the “Restoration”), or (ii) require an “actual cash value” settlement in
which case the proceeds may be applied to the payment of the Indebtedness,
whether or not then due. To the extent Lender determines to require a repair or
replacement settlement and apply insurance proceeds to Restoration, Lender shall
apply the proceeds in accordance with Lender’s then-current policies relating to
the restoration of casualty damage on similar multifamily properties.

 

(g)                                 Notwithstanding any provision to the
contrary in this Section 19, as long as no Event of Default, or any event which,
with the giving of Notice or the passage of time, or both, would constitute an
Event of Default, has occurred and is continuing,

 

(i)                                     in the event of a casualty resulting in
damage to the Mortgaged Property which will cost $25,000 or less to repair, the
Borrower shall have the sole right to make proof of loss, adjust and compromise
the claim and collect and receive any proceeds directly without the approval or
prior consent of the Lender so long as the insurance proceeds are used solely
for the Restoration of the Mortgaged Property; and

 

(ii)                                  in the event of a casualty resulting in
damage to the Mortgaged Property which will cost more than $25,000 but less than
$100,000 to repair, the Borrower is authorized to make proof of loss and adjust
and compromise the claim without the prior consent of Lender, and Lender shall
hold the applicable insurance proceeds to be used to reimburse Borrower for the
cost of Restoration of the Mortgaged Property and shall not apply such proceeds
to the payment of sums due under this Instrument.

 

(h)                                 Lender will have the right to exercise its
option to apply insurance proceeds to the payment of the Indebtedness only if
Lender determines that at least one of the following conditions is met:

 

(i)                                     an Event of Default (or any event,
which, with the giving of Notice or the passage of time, or both, would
constitute an Event of Default) has occurred and is continuing;

 

(ii)                                  Lender determines, in its discretion, that
there will not be sufficient funds from insurance proceeds, anticipated
contributions of Borrower of its own funds or other sources acceptable to Lender
to complete the Restoration;

 

(iii)                               Lender determines, in its discretion, that
the rental income from the Mortgaged Property after completion of the
Restoration will not be sufficient to meet all operating costs and other
expenses, Imposition Deposits, deposits to reserves and Loan repayment
obligations relating to the Mortgaged Property;

 

(iv)                              Lender determines, in its discretion, that the
Restoration will not be completed by the earlier of (A) at least one year before
the Maturity Date (or six months before the Maturity Date if Lender determines
in its discretion that re-leasing of the Mortgaged Property will be completed
within such six-month period) or (B) the expiration of the business interruption
coverage;

 

34

--------------------------------------------------------------------------------


 

(v)                                 Lender determines that the Restoration will
not be completed within one year after the date of the loss or casualty;

 

(vi)                              the casualty involved an actual or
constructive loss of more than 30% of the fair market value of the Mortgaged
Property, and rendered untenantable more than 30% of the aggregate rentable
square footage of the Mortgaged Property;

 

(vii)                           after Restoration the fair market value of the
Mortgaged Property is expected to be less than the fair market value of the
Mortgaged Property immediately prior to such casualty (assuming the affected
portion of the Mortgaged Property is relet within a reasonable period after the
date of such casualty); or

 

(viii)                        Leases covering at least 65% of the aggregate
rentable square footage of the Mortgaged Property shall not remain in full force
and effect during and after the completion of Restoration.

 

(i)                                     If the Mortgaged Property is sold at a
foreclosure sale or Lender acquires title to the Mortgaged Property, Lender
shall automatically succeed to all rights of Borrower in and to any insurance
policies and unearned insurance premiums and in and to the proceeds resulting
from any damage to the Mortgaged Property prior to such sale or acquisition.

 

(j)                                     Unless Lender otherwise agrees in
writing, any application of any insurance proceeds to the Indebtedness shall not
extend or postpone the due date of any monthly installments referred to in the
Note, Section 7 of this Instrument or any Collateral Agreement, or change the
amount of such installments.

 

(k)                                  Borrower agrees to execute such further
evidence of assignment of any insurance proceeds as Lender may require.

 

20.                               CONDEMNATION.

 

(a)                                  Borrower shall promptly notify Lender in
writing of any action or proceeding or notice relating to any proposed or actual
condemnation or other taking, or conveyance in lieu thereof, of all or any part
of the Mortgaged Property, whether direct or indirect (a “Condemnation”).
Borrower shall appear in and prosecute or defend any action or proceeding
relating to any Condemnation unless otherwise directed by Lender in writing.
Borrower authorizes and appoints Lender as attorney in fact for Borrower to
commence, appear in and prosecute, in Lender’s or Borrower’s name, any action or
proceeding relating to any Condemnation and to settle or compromise any claim in
connection with any Condemnation, after consultation with Borrower and
consistent with commercially reasonable standards of a prudent lender. This
power of attorney is coupled with an interest and therefore is irrevocable.
However, nothing contained in this Section 20 shall require Lender to incur any
expense or take any action. Borrower hereby transfers and assigns to Lender all
right, title and interest of Borrower in and to any award or payment with
respect to (i) any Condemnation, or any conveyance in lieu of Condemnation, and
(ii) any damage to the Mortgaged Property caused by governmental action that
does not result in a Condemnation.

 

(b)                                 Lender may hold such awards or proceeds and
apply such awards or proceeds, after the deduction of Lender’s expenses incurred
in the collection of such amounts (including

 

35

--------------------------------------------------------------------------------


 

Attorneys’ Fees and Costs) at Lender’s option, to the restoration or repair of
the Mortgaged Property or to the payment of the Indebtedness, with the balance,
if any, to Borrower. Unless Lender otherwise agrees in writing, any application
of any awards or proceeds to the Indebtedness shall not extend or postpone the
due date of any monthly installments referred to in the Note, Section 7 of this
Instrument or any Collateral Agreement, or change the amount of such
installments. Borrower agrees to execute such further evidence of assignment of
any awards or proceeds as Lender may require.

 

(c)                                  Notwithstanding any provision to the
contrary in this Section 20, in the event of a partial Condemnation of the
Mortgaged Property, as long as no Event of Default, or any event which, with the
giving of Notice or the passage of time, or both, would constitute an Event of
Default, has occurred and is continuing,

 

(i)                                     in the event of a partial Condemnation
resulting in proceeds or awards in the amount of $25,000 or less, the Borrower
shall have the sole right to make proof of loss, adjust and compromise the claim
and collect and receive any proceeds directly without the approval or prior
consent of the Lender so long as the proceeds or awards are used solely for the
Restoration of the Mortgaged Property; and

 

(ii)                                  in the event of a partial Condemnation
resulting in proceeds or awards in the amount of more than $25,000 but less than
$100,000, the Borrower is authorized to make proof of loss and adjust and
compromise the claim without the prior consent of Lender, and Lender shall hold
the applicable proceeds or awards to be used to reimburse Borrower for the cost
of Restoration of the Mortgaged Property and shall not apply such proceeds and
awards to the payment of sums due under this Instrument.

 

(d)                                 In the event of a partial Condemnation of
the Mortgaged Property resulting in proceeds or awards in the amount of $100,000
or more, Lender will have the right to exercise its option to apply Condemnation
proceeds to the payment of the Indebtedness only if Lender determines that at
least one of the following conditions is met:

 

(i)                                     an Event of Default (or any event,
which, with the giving of Notice or the passage of time, or both, would
constitute an Event of Default) has occurred and is continuing;

 

(ii)                                  Lender determines, in its discretion, that
there will not be sufficient funds from Condemnation proceeds, anticipated
contributions of Borrower of its own funds or other sources acceptable to Lender
to complete the Restoration;

 

(iii)                               Lender determines, in its discretion, that
the rental income from the Mortgaged Property after completion of the
Restoration will not be sufficient to meet all operating costs and other
expenses, Imposition Deposits, deposits to reserves and Loan repayment
obligations relating to the Mortgaged Property;

 

(iv)                              Lender determines, in its discretion, that the
Restoration will not be completed at least one year before the Maturity Date (or
six months before

 

36

--------------------------------------------------------------------------------


 

the Maturity Date if Lender determines in its discretion that re-leasing of the
Mortgaged Property will be completed within such six-month period);

 

(v)                                 Lender determines that the Restoration will
not be completed within one year after the date of the Condemnation;

 

(vi)                              the Condemnation involved an actual or
constructive loss of more than 15% of the fair market value of the Mortgaged
Property, and rendered untenantable more than 25% of the aggregate rentable
square footage of the Mortgaged Property;

 

(vii)                           after Restoration the fair market value of the
Mortgaged Property is expected to be less than the fair market value of the
Mortgaged Property immediately prior to the Condemnation (assuming the affected
portion of the Mortgaged Property is relet within a reasonable period after the
date of the Condemnation); or

 

(viii)                        Leases covering at least 65% of the aggregate
rentable square footage of the Mortgaged Property shall not remain in full force
and effect during and after the completion of Restoration.

 

(e)                                  If the Mortgaged Property is sold at a
foreclosure sale or Lender acquires title to the Mortgaged Property, Lender
shall automatically succeed to all rights of Borrower in and to any Condemnation
proceeds and awards prior to such sale or acquisition.

 

(f)                                    Borrower agrees to execute such further
evidence of assignment of any Condemnation proceeds as Lender may require.

 

21.                               TRANSFERS OF THE MORTGAGED PROPERTY OR
INTERESTS IN BORROWER.  [RIGHT TO UNLIMITED TRANSFERS — WITH LENDER APPROVAL].
Notwithstanding anything to the contrary in this Section 21, no Transfer will be
permitted under this Section 21 unless the provisions of Section 33 are
satisfied.

 

(a)                                  “Transfer” means

 

(i)                                     a sale, assignment, transfer or other
disposition or divestment of any interest therein (whether voluntary,
involuntary or by operation of law);

 

(ii)                                  the granting, creating or attachment of a
lien, encumbrance or security interest (whether voluntary, involuntary or by
operation of law);

 

(iii)                               the issuance or other creation of an
ownership interest in a legal entity, including a partnership interest, interest
in a limited liability company or corporate stock;

 

(iv)                              the withdrawal, retirement, removal or
involuntary resignation of a partner in a partnership or a member or Manager in
a limited liability company; or

 

(v)                                 the merger, dissolution, liquidation, or
consolidation of a legal entity or the reconstitution of one type of legal
entity into another type of legal entity.

 

37

--------------------------------------------------------------------------------


 

For purposes of defining the term “Transfer,” the term “partnership” shall mean
a general partnership, a limited partnership, and a joint venture, and the term
“partner” shall mean a general partner, a limited partner and a joint venturer.

 

(b)           “Transfer” does not include

 

(i)                                     a conveyance of the Mortgaged Property
at a judicial or non-judicial foreclosure sale under this Instrument,

 

(ii)                                  the Mortgaged Property becoming part of a
bankruptcy estate by operation of law under the United States Bankruptcy Code,
or

 

(iii)                               a lien against the Mortgaged Property for
local taxes and/or assessments not then due and payable.

 

(c)           The occurrence of any of the following Transfers shall not
constitute an Event of Default under this Instrument, notwithstanding any
provision of Section 21(e) to the contrary:

 

(i)                                     a Transfer to which Lender has
consented;

 

(ii)                                  a Transfer that occurs in accordance with
Section 21(d);

 

(iii)                               the grant of a leasehold interest in an
individual dwelling unit for a term of two years or less not containing an
option to purchase;

 

(iv)                              a Transfer of obsolete or worn out Personalty
or Fixtures that are contemporaneously replaced by items of equal or better
function and quality, which are free of liens, encumbrances and security
interests other than those created by the Loan Documents or consented to by
Lender;

 

(v)                                 the creation of a mechanic’s, materialman’s,
or judgment lien against the Mortgaged Property, which is released of record or
otherwise remedied to Lender’s satisfaction within 60 days of the date of
creation;

 

(v)                                 if Borrower is a housing cooperative
corporation or association, the Transfer of more than 49 percent of the shares
in the housing cooperative or the assignment of more than 49 percent of the
occupancy agreements or leases relating thereto by tenant shareholders of the
housing cooperative or association to other tenant shareholders;

 

(vii)                           any Transfer of an interest in Borrower or any
interest in a Controlling Entity (which, if such Controlling Entity were
Borrower, would result in an Event of Default) listed in (A) through (F) below
(a “Preapproved Transfer”), under the terms and conditions listed as items
(1) through (10) below:

 

(A)                              a sale or transfer to one or more of the
transferor’s immediate family members; or

 

38

--------------------------------------------------------------------------------


 

(B)                                a sale or transfer to any trust having as its
sole beneficiaries the transferor and/or one or more of the transferor’s
immediate family members; or

 

(C)                                a sale or transfer from a trust to anyone or
more of its beneficiaries who are immediate family members of the transferor; or

 

(D)                               the substitution or replacement of the trustee
of any trust with a trustee who is an immediate family member of the transferor;
or

 

(E)                                 a sale or transfer to an entity owned and
.Controlled by the transferor or the transferor’s immediate family members; or

 

(F)                                 a sale or transfer to a natural person or
entity that has an existing interest in the Borrower or in a Controlling Entity.

 

(1)                                  Borrower shall provide Lender with prior
written Notice of the proposed Preapproved Transfer, which Notice must be
accompanied by a non-refundable review fee in the amount of $3,000.00.

 

(2)                                  For the purposes of these Preapproved
Transfers, a transferor’s immediate family members will be deemed to include a
spouse, parent, child or grandchild of such transferor.

 

(3)                                  Either directly or indirectly, Stephen L.
Vecchitto shall retain at all times a Controlling Interest in the Borrower and
manage the day-to-day operations of the Borrower.

 

(4)                                  At the time of the proposed Preapproved
Transfer, no Event of Default shall have occurred and be continuing and no event
or condition shall have occurred and be continuing that, with the giving of
Notice or the passage of time, or both, would become an Event of Default.

 

(5)                                  Lender shall be entitled to collect all
costs, including the cost of all title searches, title insurance and recording
costs, and all Attorneys’ Fees and Costs.

 

(6)                                  Lender shall not be entitled to collect a
transfer fee as a result of these Preapproved Transfers.

 

(7)                                  In the event of a Transfer prohibited by or
requiring Lender’s approval under this Section 21, this Section (c)(vii) may be
modified or rendered void by Lender at Lender’s option by Notice to Borrower and
the transferee(s), as a condition of Lender’s consent.

 

(8)                                  if any certificates evidencing the
Securitization remain outstanding, a Rating Confirmation.

 

39

--------------------------------------------------------------------------------


 

(9)                                  If a nonconsolidation opinion was delivered
at origination of the Loan and if, after giving effect to all Preapproved
Transfers and all prior Transfers, fifty percent (50%) or more in the aggregate
of direct or indirect interests in Borrower are owned by any Person and its
Affiliates that owned less than a fifty percent (50%) direct or indirect
interest in Borrower as of the origination of the Loan, an opinion of counsel
for Borrower, in form and substance satisfactory to Lender and to the Rating
Agencies, with regard to nonconsolidation.

 

(10)                            Confirmation acceptable to Lender that
Section 33 continues to be satisfied; and

 

(viii)                        a Supplemental Mortgage that complies with
Section 43 or Defeasance that complies with Section 44.

 

(d)                                 The occurrence of any of the following
Transfers shall not constitute an Event of Default under this Instrument,
provided such Transfer does not constitute an Event of Default under any other
Section of this Instrument:

 

(i)                                     a Transfer that occurs by devise,
descent, or by operation of law upon the death of a natural person to one or
more members of the immediate family of such natural person or to a trust or
family conservatorship established for the benefit of such immediate family
member or members, provided that:

 

(A)                              The Property Manager (or a replacement property
manager approved by Lender), if applicable, continues to be responsible for the
management of the Mortgaged Property, and such Transfer shall not result in a
change in the day-to-day operations of the Mortgaged Property;

 

(B)                                those persons responsible for the management
and control of Borrower remain unchanged as a result of such Transfer, or any
replacement management is approved by Lender;

 

(C)                                Lender receives confirmation acceptable to
Lender that Section 33 continues to be satisfied;

 

(D)                               each guarantor executes such documents and
agreements as Lender shall reasonably require to evidence and effectuate the
ratification of each guaranty and indemnity agreement, or in the event of the
death of any guarantor or indemnitor, the Borrower causes one or more natural
persons or entities acceptable to Lender to execute and deliver to Lender a
guaranty in a form acceptable to Lender, without any cost or expense to Lender;

 

(E)                                 Borrower shall give Lender Notice of such
Transfer together with copies of all documents effecting such Transfer not less
than thirty (30) calendar days after the date of such Transfer, and

 

40

--------------------------------------------------------------------------------


 

contemporaneously therewith, shall (1) reaffirm the warranties and
representations under Section 10 and Section 48 of this Instrument and
(2) satisfy Lender, in its discretion, that such Transferee’s organization,
credit and experience in the management of similar properties are deemed to be
appropriate to the overall structure and documentation of the existing
financing;

 

(F)                                 such legal opinions from Transferee’s
counsel as Lender deems necessary, including an opinion that the Transferee and
any SPE Equity Owner is in compliance with Section 33 of this Instrument, a
nonconsolidation opinion (if a nonconsolidation opinion was delivered at
origination of the Loan and if required by Lender), an opinion that the
ratification of the Loan Documents and guaranty, if applicable, has been duly
authorized, executed, and delivered and that the ratification documents and
guaranty, if applicable, are enforceable as the obligation of the Transferee;

 

(G)                                if any certificates evidencing the
Securitization remain outstanding, a Rating Confirmation; and

 

(H)                               Borrower shall pay or reimburse Lender for all
costs and expenses incurred by Lender in connection with such Transfer
(including all Attorneys’ Fees and Costs); and

 

(ii)                                  the grant of an easement, if before the
grant Lender determines that the easement will not materially affect the
operation or value of the Mortgaged Property or Lender’s interest in the
Mortgaged Property, and Borrower pays to Lender, upon demand, all costs and
expenses, including Attorneys’ Fees and Costs, incurred by Lender in connection
with reviewing Borrower’s request; and, if the Note is held by a REMIC trust and
if required by Lender, an opinion of counsel for Borrower, in form and substance
satisfactory to Lender, to the effect that (A) the grant of such easement has
been effected in accordance with the requirements of Treasury Regulation
Section 1.860G-2(a)(8) (as such regulation may be modified, amended or replaced
from time to time), (B) the qualification and status of the REMIC trust as a
REMIC will not be adversely affected or impaired as a result of such grant, and
(C) the REMIC trust will not incur a tax under Section 860G(d) of the Tax Code
as a result of such grant.

 

(e)                                  The occurrence of any of the following
Transfers shall constitute an Event of Default under this Instrument:

 

(i)                                     a Transfer of all or any part of the
Mortgaged Property or any interest in the Mortgaged Property;

 

(ii)                                  if Borrower is a limited partnership, a
Transfer of (A) any general partnership interest, or (B) limited partnership
interests in Borrower that would cause the Initial Owners of Borrower to own
less than 50% of all limited partnership interests in Borrower;

 

41

--------------------------------------------------------------------------------


 

(iii)                               if Borrower is a limited liability company,
(A) a Transfer of any membership interest in Borrower which would cause the
Initial Owners to own less than 50% of all the membership interests in Borrower
or (B) a Transfer that results in a change of Manager;

 

(iv)                              if Borrower is a corporation (A) the Transfer
of any voting stock in Borrower which would cause the Initial Owners to own less
than 50% of any class of voting stock in Borrower or (B) if the outstanding
voting stock in Borrower is held by 100 or more shareholders, one or more
Transfers by a single transferor within a 12-month period affecting an aggregate
of 5 percent or more of that stock;

 

(v)                                 a Transfer of any interest in a Controlling
Entity which, if such Controlling Entity were Borrower, would result in an Event
of Default under any of Sections 21(e)(i) through (iv) above.

 

Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default in order to exercise any of its
remedies with respect to an Event of Default under this Section 21.

 

(f)                                    Lender shall consent, without any
adjustment to the rate at which the Indebtedness secured by this Instrument
bears interest or to any other economic terms of the Indebtedness set forth in
the Note, to a Transfer that would otherwise violate this Section 21 if, prior
to the Transfer, Borrower has satisfied each of the following requirements:

 

(i)                                     the submission to Lender of all
information required by Lender to make the determination required by this
Section 21(f);

 

(ii)                                  the absence of any Event of Default;

 

(iii)                               the transferee (the “Transferee”) meets
Lender’s eligibility, credit, management and other standards satisfactory to
Lender in its sole discretion;

 

(iv)                              the Transferee’s organization, credit and
experience in the management of similar properties are deemed by the Lender, in
its discretion, to be appropriate to the overall structure and documentation of
the existing financing;

 

(v)                                 the Mortgaged Property will be managed by a
property manager meeting the requirements of Section 17(e);

 

(v)                                 the Mortgaged Property, at the time of the
proposed Transfer, meets all standards as to its physical condition, occupancy,
net operating income and the collection of reserves satisfactory to Lender in
its sole discretion;

 

(vii)                           in the case of a Transfer of all or any part of
the Mortgaged Property, (A) the execution by the Transferee of Lender’s
then-standard assumption agreement that, among other things, requires the
Transferee to perform all obligations of Borrower set forth in the Note, this
Instrument and any other Loan Documents, and may require that the Transferee
comply with

 

42

--------------------------------------------------------------------------------


 

any provisions of this Instrument or any other Loan Document which previously
may have been waived or modified by Lender, (B) if Lender requires, the
Transferee causes one or more natural persons or entities acceptable to Lender
to execute and deliver to Lender a guaranty in a form acceptable to Lender, and
(C) the Transferee executes such additional Collateral Agreements as Lender may
require;

 

(viii)                        in the case of a Transfer of any interest in a
Controlling Entity, if a guaranty has been executed and delivered in connection
with the Note, this Instrument or any of the other Loan Documents, the Borrower
causes one or more natural persons or entities acceptable to Lender to execute
and deliver to Lender a guaranty in a form acceptable to Lender;

 

(ix)                                If a Supplemental Mortgage is outstanding,
the Borrower obtains the consent of the lender for the Supplemental Mortgage;

 

(x)                                   Lender’s receipt of all of the following:

 

(A)                              a review fee in the amount of $3,000.00;

 

(B)                                a transfer fee in an amount equal to one
percent of the unpaid principal balance of the Indebtedness immediately before
the applicable Transfer; and

 

(C)                                the amount of Lender’s out of pocket costs
(including reasonable Attorneys’ Fees and Costs) incurred in reviewing the
Transfer request and any fees charged by the Rating Agencies; and

 

(xi)                             evidence satisfactory to Lender that the
Transferee and any SPE Equity Owner of such Transferee meet the requirements of
Section 33;

 

(xii)                          such legal opinions from Transferee’s counsel as
Lender deems necessary, including an opinion that the Transferee and any SPE
Equity Owner is in compliance with Section 33 of this Instrument, a
nonconsolidation opinion (if a nonconsolidation opinion was delivered at
origination of the Loan and if required by Lender), an opinion that the
assignment and assumption of the Loan Documents has been duly authorized,
executed, and delivered and that the assignment documents and the Loan Documents
are enforceable as the obligation of the Transferee; and

 

(xiii)                          if any certificates evidencing the
Securitization remain outstanding, a Rating Confirmation.

 

22.                               EVENTS OF DEFAULT. The occurrence of any one
or more of the following shall constitute an Event of Default under this
Instrument:

 

(a)                                  any failure by Borrower to pay or deposit
when due any amount required by the Note, this Instrument or any other Loan
Document;

 

(b)                                 any failure by Borrower to maintain the
insurance coverage required by Section 19;

 

43

--------------------------------------------------------------------------------


 

(c)                                  any failure by Borrower or any SPE Equity
Owner to comply with the provisions of Section 33 or if any of the assumptions
contained in any nonconsolidation opinions delivered to Lender at any time is or
shall become untrue in any material respect;

 

(d)                                 fraud or material misrepresentation or
material omission by Borrower, any of its officers, directors, trustees, general
partners or managers, any SPE Equity Owner or any guarantor in connection with
(i) the application for or creation of the Indebtedness, (ii) any financial
statement, Rent Schedule, or other report or information provided to Lender
during the term of the Indebtedness, or (iii) any request for Lender’s consent
to any proposed action, including a request for disbursement of funds under any
Collateral Agreement;

 

(e)                                  any failure by Borrower to comply with the
provisions of Section 20;

 

(f)                                    any Event of Default under Section 21;

 

(g)                                 the commencement of a forfeiture action or
proceeding, whether civil or criminal, which could result in a forfeiture of the
Mortgaged Property or otherwise materially impair the lien created by this
Instrument or Lender’s interest in the Mortgaged Property;

 

(h)                                 any failure by Borrower to perform any of
its obligations under this Instrument (other than those specified in Sections
22(a) through (g)), as and when required, which continues for a period of 30
days after Notice of such failure by Lender to Borrower. However, if Borrower’s
failure to perform its obligations as described in this Section 22(h) is of the
nature that it cannot be cured within the 30 day grace period but reasonably
could be cured within 90 days, then Borrower shall have additional time as
determined by Lender in its discretion, not to exceed an additional 60 days, in
which to cure such default, provided that Borrower has diligently commenced to
cure such default during the 30-day grace period and diligently pursues the cure
of such default. However, no such Notice or grace periods shall apply in the
case of any such failure which could, in Lender’s judgment, absent immediate
exercise by Lender of a right or remedy under this Instrument, result in harm to
Lender, impairment of the Note or this Instrument or any other security given
under any other Loan Document;

 

(i)                                     any failure by Borrower to perform any
of its obligations as and when required under any Loan Document other than this
Instrument which continues beyond the applicable cure period, if any, specified
in that Loan Document;

 

(j)                                     any exercise by the holder of any other
debt instrument secured by a mortgage, deed of trust or deed to secure debt on
the Mortgaged Property of a right to declare all amounts due under that debt
instrument immediately due and payable;

 

(k)                                  if (i) Borrower or any SPE Equity Owner
shall commence any case, Proceeding or other action under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship or relief of debtors (A) seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debt, or (B) seeking appointment of a receiver, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets; or (ii) there shall be commenced against Borrower or any SPE
Equity Owner any case, Proceeding, or other action of a nature referred to in
clause (i) above by any party other than Lender which (A) results in the entry
of an order for relief or any such adjudication or appointment, or (B) remains
undismissed, undischarged or unbonded for a period of ninety (90)

 

44

--------------------------------------------------------------------------------


 

days; or (iii) there shall be commenced against Borrower or any SPE Equity Owner
any case, Proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of any order by a
court of competent jurisdiction for any such relief which shall not have been
vacated, discharged, or stayed or bonded pending appeal within ninety (90) days
from the entry thereof; or (iv) Borrower or any SPE Equity Owner shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii) or (iii) above;
and

 

(1)                                  any representations and warranties by
Borrower or any SPE Equity Owner in this Instrument that are false or misleading
in any material respect.

 

23.                               REMEDIES CUMULATIVE; REMEDIES OF BORROWER.
 Each right and remedy provided in this Instrument is distinct from all other
rights or remedies under this Instrument or any other Loan Document or afforded
by applicable law, and each shall be cumulative and may be exercised
concurrently, independently, or successively, in any order. In the event that a
claim or adjudication is made that Lender has acted unreasonably or unreasonably
delayed acting in any case where, by law or under this Instrument or the other
Loan Documents, Lender has an obligation to act reasonably or promptly, Lender
shall not be liable for any monetary damages, and Borrower’s sole remedy shall
be limited to commencing an action seeking injunctive relief or declaratory
judgment. Any action or proceeding to determine whether Lender has acted
reasonably shall be determined by an action seeking declaratory judgment.

 

24.                             FORBEARANCE.

 

(a)                                Lender may (but shall not be obligated to)
agree with Borrower, from time to time, and without giving notice to, or
obtaining the consent of, or having any effect upon the obligations of, any
guarantor or other third party obligor, to take any of the following actions:
extend the time for payment of all or any part of the Indebtedness; reduce the
payments due under this Instrument, the Note, or any other Loan Document;
release anyone liable for the payment of any amounts under this Instrument, the
Note, or any other Loan Document; accept a renewal of the Note; modify the terms
and time of payment of the Indebtedness; join in any extension or subordination
agreement; release any Mortgaged Property; take or release other or additional
security; modify the rate of interest or period of amortization of the Note or
change the amount of the monthly installments payable under the Note; and
otherwise modify this Instrument, the Note, or any other Loan Document.

 

(b)                                  Any forbearance by Lender in exercising any
right or remedy under the Note, this Instrument, or any other Loan Document or
otherwise afforded by applicable law, shall not be a waiver of or preclude the
exercise of any other right or remedy, or the subsequent exercise of any right
or remedy. The acceptance by Lender of payment of all or any part of the
Indebtedness after the due date of such payment, or in an amount which is less
than the required payment, shall not be a waiver of Lender’s right to require
prompt payment when due of all other payments on account of the Indebtedness or
to exercise any remedies for any failure to make prompt payment. Enforcement by
Lender of any security for the Indebtedness shall not constitute an election by
Lender of remedies so as to preclude the exercise of any other right available
to Lender. Lender’s receipt of any awards or proceeds under Sections 19 and 20
shall not operate to cure or waive any Event of Default.

 

45

--------------------------------------------------------------------------------


 

25.                               LOAN CHARGES.  If any applicable law limiting
the amount of interest or other charges permitted to be collected from Borrower
is interpreted so that any charge provided for in any Loan Document, whether
considered separately or together with other charges levied in connection with
any other Loan Document, violates that law, and Borrower is entitled to the
benefit of that law, that charge is hereby reduced to the extent necessary to
eliminate that violation. The amounts, if any, previously paid to Lender in
excess of the permitted amounts shall be applied by Lender to reduce the
principal of the Indebtedness. For the purpose of determining whether any
applicable law limiting the amount of interest or other charges permitted to be
collected from Borrower has been violated, all Indebtedness which constitutes
interest, as well as all other charges levied in connection with the
Indebtedness which constitute interest, shall be deemed to be allocated and
spread over the stated term of the Note. Unless otherwise required by applicable
law, such allocation and spreading shall be effected in such a manner that the
rate of interest so computed is uniform throughout the stated term of the Note.

 

26.                               WAIVER OF STATUTE OF LIMITATIONS, OFFSETS, AND
COUNTERCLAIMS.  Borrower hereby waives the right to assert any statute of
limitations as a bar to the enforcement of the lien of this Instrument or to any
action brought to enforce any Loan Document. Borrower hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or otherwise to offset any obligations
to make the payments required by the Loan Documents. No failure by Lender to
perform any of its obligations hereunder shall be a valid defense to, or result
in any offset against, any payments that Borrower is obligated to make under any
of the Loan Documents.

 

27.                               WAIVER OF MARSHALLING.  Notwithstanding the
existence of any other security interests in the Mortgaged Property held by
Lender or by any other party, Lender shall have the right to determine the order
in which any or all of the Mortgaged Property shall be subjected to the remedies
provided in this Instrument, the Note, any other Loan Document or applicable
law. Lender shall have the right to determine the order in which any or all
portions of the Indebtedness are satisfied from the proceeds realized upon the
exercise of such remedies. Borrower and any party who now or in the future
acquires a security interest in the Mortgaged Property and who has actual or
constructive notice of this Instrument waives any and all right to require the
marshalling of assets or to require that any of the Mortgaged Property be sold
in the inverse order of alienation or that any of the Mortgaged Property be sold
in parcels or as an entirety in connection with the exercise of any of the
remedies permitted by applicable law or provided in this Instrument.

 

28.                               FURTHER ASSURANCES; LENDER’S EXPENSES.
 Borrower shall execute, acknowledge, and deliver, at its sole cost and expense,
all further acts, deeds, conveyances, assignments, estoppel certificates,
financing statements or amendments,

transfers and assurances as Lender may require from time to time in order to
better assure, grant, and convey to Lender the rights intended to be granted,
now or in the future, to Lender under this Instrument and the Loan Documents.
Borrower acknowledges and agrees that, in connection with each request by
Borrower under this Instrument or any Loan Document, Borrower shall pay all
reasonable Attorneys’ Fees and Costs and expenses incurred by Lender, including
any fees charged by the Rating Agencies, regardless of whether the matter is
approved, denied or withdrawn. Any amounts payable by Borrower hereunder shall
be deemed a part of the Indebtedness, shall be secured by this Instrument and
shall bear interest at the Default Rate if not fully paid within ten (10) days
of written demand for payment.

 

29.                               ESTOPPEL CERTIFICATE.  Within 10 days after a
request from Lender, Borrower shall deliver to Lender a written statement,
signed and acknowledged by Borrower,

 

46

--------------------------------------------------------------------------------


 

certifying to Lender or any Person designated by Lender, as of the date of such
statement, (i) that the Loan Documents are unmodified and in full force and
effect (or, if there have been modifications, that the Loan Documents are in
full force and effect as modified and setting forth such modifications);
(ii) the unpaid principal balance of the Note; (iii) the date to which interest
under the Note has been paid; (iv) that Borrower is not in default in paying the
Indebtedness or in performing or observing any of the covenants or agreements
contained in this Instrument or any of the other Loan Documents (or, if the
Borrower is in default, describing such default in reasonable detail);
(v) whether or not there are then existing any setoffs or defenses known to
Borrower against the enforcement of any right or remedy of Lender under the Loan
Documents; and (vi) any additional facts requested by Lender.

 

30.                               GOVERNING LAW; CONSENT TO JURISDICTION AND
VENUE.

 

(a)                                  This Instrument, and any Loan Document
which does not itself expressly identify the law that is to apply to it, shall
be governed by the laws of the jurisdiction in which the Land is located (the
“Property Jurisdiction”).

 

(b)                                 Borrower agrees that any controversy arising
under or in relation to the Note, this Instrument, or any other Loan Document
may be litigated in the Property Jurisdiction. The state and federal courts and
authorities with jurisdiction in the Property Jurisdiction shall have
jurisdiction over all controversies that shall arise under or in relation to the
Note, any security for the Indebtedness, or any other Loan Document. Borrower
irrevocably consents to service, jurisdiction, and venue of such courts for any
such litigation and waives any other venue to which it might be entitled by
virtue of domicile, habitual residence or otherwise. However, nothing in this
Section 30 is intended to limit Lender’s right to bring any suit, action or
proceeding relating to matters under this Instrument in any court of any other
jurisdiction.

 

31.                               NOTICE.

 

(a)                                  All Notices, demands and other
communications (“Notice”) under or concerning this Instrument shall be in
writing. Each Notice shall be addressed to the intended recipient at its address
set forth in this Instrument, and shall be deemed given on the earliest to occur
of (i) the date when the Notice is received by the addressee; (ii) the first
Business Day after the Notice is delivered to a recognized overnight courier
service, with arrangements made for payment of charges for next Business Day
delivery; or (iii) the third Business Day after the Notice is deposited in the
United States mail with postage prepaid, certified mail, return receipt
requested.

 

(b)                                Any party to this Instrument may change the
address to which Notices intended for it are to be directed by means of Notice
given to the other party in accordance with this Section 31. Each party agrees
that it will not refuse or reject delivery of any Notice given in accordance
with this Section 31, that it will acknowledge, in writing, the receipt of any
Notice upon request by the other party and that any Notice rejected or refused
by it shall be deemed for purposes of this Section 31 to have been received by
the rejecting party on the date so refused or rejected, as conclusively
established by the records of the U.S. Postal Service or the courier service.

 

(c)                                  Any Notice under the Note and any other
Loan Document that does not specify how Notices are to be given shall be given
in accordance with this Section 31.

 

32.                               SALE OF NOTE; CHANGE IN SERVICER; LOAN
SERVICING.  The Note or a partial interest in the Note (together with this
Instrument and the other Loan Documents)

 

47

--------------------------------------------------------------------------------


 

may be sold one or more times without prior Notice to Borrower. A sale may
result in a change of the Loan Servicer. There also may be one or more changes
of the Loan Servicer unrelated to a sale of the Note. If there is a change of
the Loan Servicer, Borrower will be given Notice of the change. All actions
regarding the servicing of the Loan evidenced by the Note, including the
collection of payments, the giving and receipt of Notice, inspections of the
Mortgaged Property, inspections of books and records, and the granting of
consents and approvals, may be taken by the Loan Servicer unless Borrower
receives Notice to the contrary. If Borrower receives conflicting Notices
regarding the identity of the Loan Servicer or any other subject, any such
Notice from Lender shall govern.

 

33.                               SINGLE PURPOSE ENTITY.

 

(a)                                  Until the Indebtedness is paid in full,
each Borrower and SPE Equity Owner shall remain a Single Purpose Entity.

 

(b)                                 A “Single Purpose Entity” means a
corporation, limited partnership, or limited liability company which, at all
times since its formation and thereafter:

 

(i)                                     shall not engage in any business or
activity, other than the ownership, operation and maintenance of the Mortgaged
Property and activities incidental thereto;

 

(ii)                                  shall not acquire, own, hold, lease,
operate, manage, maintain, develop or improve any assets other than the
Mortgaged Property and such Personalty as may be necessary for the operation of
the Mortgaged Property and shall conduct and operate its business as presently
conducted and operated;

 

(iii)                               shall preserve its existence as an entity
duly organized, validly existing and in good standing (if applicable) under the
laws of the jurisdiction of its formation or organization and shall do all
things necessary to observe organizational formalities;

 

(iv)                              shall not merge or consolidate with any other
Person;

 

(v)                                 shall not take any action to dissolve,
wind-up, terminate or liquidate in whole or in part; to sell, transfer or
otherwise dispose of all or substantially all of its assets; to change its legal
structure; transfer or permit the direct or indirect transfer of any
partnership, membership or other equity interests, as applicable, other than
Transfers permitted hereunder; issue additional partnership, membership or other
equity interests, as applicable; or seek to accomplish any of the foregoing;

 

(vi)                              shall not, without the prior unanimous written
consent of all of the Borrower’s partners, members, or shareholders, as
applicable, and, if applicable, the prior unanimous written consent of one
hundred percent (100%) of the members of the board of directors or of the board
of managers of the Borrower or the SPE Equity Owner: (A) file any insolvency, or
reorganization case or proceeding, to institute proceedings to have the Borrower
or any SPE Equity Owner be adjudicated bankrupt or insolvent, (B) institute
proceedings under any applicable insolvency law, (C) seek any relief under any
law relating to relief from debts or the

 

48

--------------------------------------------------------------------------------


 

protection of debtors, (D) consent to the filing or institution of bankruptcy or
insolvency proceedings against the Borrower or any SPE Equity Owner, (E) file a
petition seeking, or consent to, reorganization or relief with respect to the
Borrower or any SPE Equity Owner under any applicable federal or state law
relating to bankruptcy or insolvency, (F) seek or consent to the appointment of
a receiver, liquidator, assignee, trustee, sequestrator, custodian, or any
similar official for the Borrower or a substantial part of its property or for
any SPE Equity Owner or a substantial part of its property, (G) make any
assignment for the benefit of creditors of the Borrower or any SPE Equity Owner,
(H) admit in writing the Borrower’s or any SPE Equity Owner’s inability to pay
its debts generally as they become due, or (I) take action in furtherance of any
of the foregoing;

 

(vii)                           shall not amend or restate its organizational
documents if such change would modify the requirements set forth in this
Section 33;

 

(viii)                        shall not own any subsidiary or make any
investment in, any other Person;

 

(ix)                                shall not commingle its assets with the
assets of any other Person and shall hold all of its assets in its own name;

 

(x)                                   shall not incur any debt, secured or
unsecured, direct or contingent (including, without limitation, guaranteeing any
obligation), other than, (A) the Indebtedness (and any further indebtedness as
described in Section 43 with regard to Supplemental Mortgages) and (B) customary
unsecured trade payables incurred in the ordinary course of owning and operating
the Mortgaged Property provided the same are not evidenced by a promissory note,
do not exceed, in the aggregate, at any time a maximum amount of two percent
(2%) of the original principal amount of the Indebtedness and are paid within
sixty (60) days of the date incurred;

 

(xi)                                shall maintain its records, books of
account, bank accounts, financial statements, accounting records and other
entity documents separate and apart from those of any other Person and shall not
list its assets as assets on the financial statement of any other Person;
provided, however, that the Borrower’s assets may be included in a consolidated
financial statement of its Affiliate provided that (A) appropriate notation
shall be made on such consolidated financial statements to indicate the
separateness of the Borrower from such Affiliate and to indicate that the
Borrower’s assets and credit are not available to satisfy the debts and other
obligations of such Affiliate or any other Person and (B) such assets shall also
be listed on the Borrower’s own separate balance sheet;

 

(xii)                             except for capital contributions or capital
distributions permitted under the terms and conditions of its organizational
documents, shall only enter into any contract or agreement with any general
partner, member, shareholder, principal or Affiliate of Borrower or any
guarantor, or any general partner, member, principal or Affiliate thereof, upon
terms and conditions that are commercially reasonable and substantially similar
to those that would be available on an arm’s-length basis with third parties;

 

49

--------------------------------------------------------------------------------


 

(xiii)        shall not maintain its assets in such a manner that will be costly
or difficult to segregate, ascertain or identify its individual assets from
those of any other Person;

 

(xiv)        shall not assume or guaranty (excluding any guaranty that has been
executed and delivered in connection with the Note) the debts or obligations of
any other Person, hold itself out to be responsible for the debts of another
Person, pledge its assets to secure the obligations of any other Person or
otherwise pledge its assets for the benefit of any other Person, or hold out its
credit as being available to satisfy the obligations of any other Person;

 

(xv)         shall not make or permit to remain outstanding any loans or
advances to any other Person except for those investments permitted under the
Loan Documents and shall not buy or hold evidence of indebtedness issued by any
other Person (other than cash or investment-grade securities);

 

(xvi)        shall file its own tax returns separate from those of any other
Person, except to the extent that the Borrower is treated as a “disregarded
entity” for tax purposes and is not required to file tax returns under
applicable law, and shall pay any taxes required to be paid under applicable
law;

 

(xvii)       shall hold itself out to the public as a legal entity separate and
distinct from any other Person and conduct its business solely in its own name,
shall correct any known misunderstanding regarding its separate identity and
shall not identify itself or any of its Affiliates as a division or department
of any other Person;

 

(xviii)      shall maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations and shall pay its debts and liabilities
from its own assets as the same shall become due;

 

(xix)        shall allocate fairly and reasonably shared expenses with
Affiliates (including, without limitation, shared office space) and use separate
stationery, invoices and checks bearing its own name;

 

(xx)         shall pay (or cause the Property Manager to pay on behalf of the
Borrower from the Borrower’s funds) its own liabilities (including, without
limitation, salaries of its own employees) from its own funds;

 

(xxi)        shall not acquire obligations or securities of its partners,
members, shareholders, or Affiliates, as applicable;

 

(xxii)       except as contemplated or permitted by the property management
agreement with respect to the Property Manager, shall not permit any Affiliate
or constituent party independent access to its bank accounts;

 

(xxiii)      shall maintain a sufficient number of employees (if any) in light
of its contemplated business operations and pay the salaries of its own
employees, if any, only from its own funds;

 

50

--------------------------------------------------------------------------------


 

(xxiv)      if such entity is a single member limited liability company, such
entity shall (A) be formed and organized under Delaware law, (B) have either
(1) one springing member that is a corporation whose stock is 100% owned by the
sole member of Borrower and that satisfies the requirements for a corporate
springing member set forth below in this subsection or (2) two springing members
who are natural persons and (C) otherwise comply with all Rating Agencies
criteria for single member limited liability companies (including, without
limitation, the delivery of Delaware single member limited liability company
opinions acceptable in all respects to Lender and to the Rating Agencies). If
the springing member is a corporation, such springing member shall at all times
comply, and will cause Borrower to comply, with each of the representations,
warranties and covenants contained in this Section 33 as if such representation,
warranty or covenant were made directly by such corporation. If there is more
than one springing member, only one springing member shall be the sole member of
Borrower at any one time, and the second springing member shall become the sole
member only upon the first springing member ceasing to be a member, so that at
all times Borrower has one and only one member;

 

(xxv)       if such entity is a single member limited liability company that is
board-managed, such entity shall have a board of managers separate from that of
guarantor and any other Person and shall cause its board of managers to keep
minutes of board meetings and actions and observe all other Delaware limited
liability company required formalities; and

 

(xxvi)      if a SPE Equity Owner is required pursuant to Section 1(jjjj) of
this Instrument, if the Borrower is (A) a limited liability company with more
than one member, then the Borrower has and shall have at least one (1) member
that is an SPE Equity Owner that has satisfied and shall satisfy the
requirements of Section 33(c) below and such member is its managing member, or
(B) a limited partnership, then all of its general partners are SPE Equity
Owners that have satisfied and shall satisfy the requirements of Section 33(c)
below.

 

(c)           With respect to each SPE Equity Owner, if applicable, a “Single
Purpose Entity” means a corporation or a Delaware single member limited
liability company which, at all times since its formation and thereafter
complies in its own right (subject to the modifications set forth below), and
shall cause Borrower to comply, with each of the requirements contained in
Section 33(b). Upon the withdrawal or the disassociation of an SPE Equity Owner
from Borrower, Borrower shall immediately appoint a new SPE Equity Owner, whose
organizational documents are substantially similar to those of the withdrawn or
disassociated SPE Equity Owner, and deliver a new nonconsolidation opinion to
the Rating Agencies and Lender in form and substance satisfactory to Lender and
to the Rating Agencies (unless the opinion is waived by the Rating Agencies),
with regard to nonconsolidation by a bankruptcy court of the assets of each of
the Borrower and SPE Equity Owner with those of its Affiliates.

 

(i)            With respect to Sections 33(b)(i) and 33(b)(x) the SPE Equity
Owner shall not engage in any business or activity other than being the sole
managing member or general partner, as the case may be, of the Borrower and
owning at least a 0.5% equity interest in Borrower;

 

51

--------------------------------------------------------------------------------


 

(ii)           With respect to Section 33(b)(ii), the SPE Equity Owner has not
and shall not acquire or own any assets other than its equity interest in the
Borrower and personal property related thereto; and

 

(iii)          With respect to Section 33(b)(viii), the SPE Equity Owner shall
not own any subsidiary or make any investment in any other Person, except for
Borrower;

 

(iv)          With respect to Section 33(b)(xiv), the SPE Equity Owner shall not
assume or guaranty the debts or obligations of any other Person, hold itself out
to be responsible for the debts of another Person, pledge its assets to secure
the obligations of any other Person or otherwise pledge its assets for the
benefit of any other Person, or hold out its credit as being available to
satisfy the obligations of any other Person, except for in its capacity as
general partner ofthe Borrower (if applicable);

 

(v)           With respect to Section 33(b)(x), the SPE Equity Owner has not and
shall not incur any debt, secured or unsecured, direct or contingent (including,
without limitation, guaranteeing any obligation), other than (A) customary
unsecured payables incurred in the ordinary course of owning the Borrower
provided the same are not evidenced by a promissory note, do not exceed, in the
aggregate, at any time a maximum amount of $10,000 and are paid within sixty
(60) days of the date incurred and (B) except in its capacity as general partner
of the Borrower (if applicable).

 

(d)           [INTENTIONALLY DELETED]

 

(e)           Notwithstanding anything to the contrary in this Instrument, no
Transfer will be permitted under Sections 21(c), (d), (e) or (f) unless the
provisions of this Section 33 are satisfied at all times.

 

34.          SUCCESSORS AND ASSIGNS BOUND.   This Instrument shall bind, and the
rights granted by this Instrument shall inure to, the respective successors and
assigns of Lender and Borrower. However, a Transfer not permitted by Section 21
shall be an Event of Default.

 

35.          JOINT AND SEVERAL LIABILITY.   If more than one Person signs this
Instrument as Borrower, the obligations of such Persons shall be joint and
several.

 

36.          RELATIONSHIP OF PARTIES; NO THIRD PARTY BENEFICIARY.

 

(a)           The relationship between Lender and Borrower shall be solely that
of creditor and debtor, respectively, and nothing contained in this Instrument
shall create any other relationship between Lender and Borrower.

 

(b)           No creditor of any party to this Instrument and no other Person
shall be a third party beneficiary of this Instrument or any other Loan
Document. Without limiting the generality of the preceding sentence, (i) any
arrangement (a “Servicing Arrangement”) between the Lender and any Loan Servicer
for loss sharing or interim advancement of funds shall constitute a contractual
obligation of such Loan Servicer that is independent of the obligation of
Borrower for the payment of the Indebtedness, (ii) Borrower shall not be a third
party beneficiary

 

52

--------------------------------------------------------------------------------


 

of any Servicing Arrangement, and (iii) no payment by the Loan Servicer under
any Servicing Arrangement will reduce the amount of the Indebtedness.

 

37.          SEVERABILITY; AMENDMENTS. The invalidity or unenforceability of any
provision of this Instrument shall not affect the validity or enforceability of
any other provision, and all other provisions shall remain in full force and
effect. This Instrument contains the entire agreement among the parties as to
the rights granted and the obligations assumed in this Instrument. This
Instrument may not be amended or modified except by a writing signed by the
party against whom enforcement is sought; provided, however, that in the event
of a Transfer prohibited by or requiring Lender’s approval under Section 21, any
or some or all of the Modifications to Instrument set forth in Exhibit B (if
any) may be modified or rendered void by Lender at Lender’s option by Notice to
Borrower and the transferee(s).

 

38.          CONSTRUCTION. The captions and headings of the Sections of this
Instrument are for convenience only and shall be disregarded in construing this
Instrument. Any reference in this Instrument to an “Exhibit” or a “Section”
shall, unless otherwise explicitly provided, be construed as referring,
respectively, to an Exhibit attached to this Instrument or to a Section of this
Instrument. All Exhibits attached to or referred to in this Instrument are
incorporated by reference into this Instrument. Any reference in this Instrument
to a statute or regulation shall be construed as referring to that statute or
regulation as amended from time to time. Use of the singular in this Agreement
includes the plural and use of the plural includes the singular. As used in this
Instrument, the term “including” means “including, but not limited to.”

 

39.          DISSEMINATION OF INFORMATION. Borrower acknowledges that Lender may
provide to third parties with an existing or prospective interest in the
servicing, enforcement, evaluation, performance, ownership, purchase,
participation or Securitization of the Loan, including, without limitation, any
of the Rating Agencies, any entity maintaining databases on the underwriting and
performance of commercial mortgage loans, as well as governmental regulatory
agencies having regulatory authority over Lender, any and all information which
Lender now has or may hereafter acquire relating to the Loan, the Mortgaged
Property, Borrower, any SPE Equity Owner or any guarantor, as Lender determines
necessary or desirable and that such information may be included in disclosure
documents in connection with a Securitization or syndication of participation
interests, including, without limitation, a prospectus, prospectus supplement,
offering memorandum, private placement memorandum or similar document (each, a
“Disclosure Document”) and also may be included in any filing with the
Securities and Exchange Commission pursuant to the Securities Act or the
Securities Exchange Act. To the fullest extent permitted under applicable law,
Borrower irrevocably waives all rights, if any, to prohibit such disclosure,
including, without limitation, any right of privacy.

 

40.          NO CHANGE IN FACTS OR CIRCUMSTANCES. Borrower warrants that (a) all
information in the application for the Loan submitted to Lender (the “Loan
Application”) and in all financial statements, Rent Schedules, reports,
certificates and other documents submitted in connection with the Loan
Application are complete and accurate in all material respects; and (b) there
has been no material adverse change in any fact or circumstance that would make
any such information incomplete or inaccurate.

 

41.          SUBROGATION. If, and to the extent that, the proceeds of the Loan
evidenced by the Note, or subsequent advances under Section 12, are used to pay,
satisfy or discharge a Prior Lien, such Loan proceeds or advances shall be
deemed to have been advanced by Lender at Borrower’s request, and Lender shall
automatically, and without further action on its part, be

 

53

--------------------------------------------------------------------------------


 

subrogated to the rights, including lien priority, of the owner or holder of the
obligation secured by the Prior Lien, whether or not the Prior Lien is released.

 

42.          [INTENTIONALLY DELETED]

 

43.          SUPPLEMENTAL FINANCING.

 

(a)           This Section shall apply only if at the time of any application
referred to below, the Federal Home Loan Mortgage Corporation (“Freddie Mac”)
has in effect a product described in its Multifamily Seller/Servicer Guide under
which it purchases supplemental mortgages on multifamily properties that meet
specified criteria (a “Supplemental Mortgage Product”).

 

(b)           After the first anniversary of the date of this Instrument (the
“First Mortgage”), Freddie Mac will consider an application from an originating
lender that is generally approved by Freddie Mac to sell mortgages to Freddie
Mac under the Supplemental Mortgage Product (an “Approved Seller/Servicer”) for
the purchase by Freddie Mac of a proposed indebtedness of Borrower to the
Approved Seller/Servicer to be secured by one or more supplemental mortgages on
the Mortgaged Property (such indebtedness and supplemental mortgages being
referred to together as a “Supplemental Mortgage”). Freddie Mac will purchase
each Supplemental Mortgage secured by the Mortgaged Property if the following
conditions are satisfied:

 

(i)            At the time of the proposed Supplemental Mortgage, no Event of
Default shall have occurred and be continuing and no event or condition shall
have occurred and be continuing that, with the giving of Notice or the passage
of time, or both, would become an Event of Default;

 

(ii)           Borrower and the Mortgaged Property must be acceptable to Freddie
Mac under its Supplemental Mortgage Product;

 

(iii)          New loan documents must be entered into to reflect each
Supplemental Mortgage, such documents to be acceptable to Freddie Mac in its
sole discretion;

 

(iv)          Each Supplemental Mortgage will not cause the combined debt
service coverage ratio of the Mortgaged Property after each Supplemental
Mortgage to be less than 1.25:1, subject to increase in accordance with Freddie
Mac’s then-current policies (“Required DSCR”), as determined by Freddie Mac. As
used in this Section, the term “combined debt service coverage ratio” means,
with respect to the Mortgaged Property, the ratio of (A) the annual net
operating income from the operations of the Mortgaged Property at the time of
the proposed Supplemental Mortgage to (B) the aggregate of the annual principal
and interest payable on (I) the Indebtedness under this Instrument (using a
30-year amortization schedule), (II) any “Indebtedness” as defined in any
security instruments recorded against the Mortgaged Property (using a 30-year
amortization schedule for any Supplemental Mortgages) and (III) the proposed
“Indebtedness” for any Supplemental Mortgage (using a 30-year amortization
schedule). The annual net operating income of the Mortgaged Property will be as
determined by Freddie Mac in its sole discretion considering factors such as
income in place at the time of the proposed

 

54

--------------------------------------------------------------------------------


 

Supplemental Mortgage and income during the preceding twelve (12) months, and
actual, historical and anticipated operating expenses. Freddie Mac shall
determine the combined debt service coverage ratio of the Mortgaged Property
based on its underwriting. Borrower shall provide Freddie Mac such financial
statements and other information Freddie Mac may require to make these
determinations;

 

(v)           Each Supplemental Mortgage will not cause the combined loan to
value ratio of the Mortgaged Property after each Supplemental Mortgage to exceed
70% (“Required LTV”), as determined by Freddie Mac. As used in this Section,
“combined loan to value ratio” means, with respect to the Mortgaged Property,
the ratio, expressed as a percentage, of (A) the aggregate outstanding principal
balances of (I) the Indebtedness under this Instrument, (II) any “Indebtedness”
as defined in any security instruments recorded against the Mortgaged Property
and (III) the proposed “Indebtedness” for any Supplemental Mortgage, to (B) the
value of the Mortgaged Property. Freddie Mac shall determine the combined loan
to value ratio of the Mortgaged Property based on its underwriting. Borrower
shall provide Freddie Mac such financial statements and other information
Freddie Mac may require to make these determinations. In addition, Freddie Mac,
at Borrower’s expense, may obtain MAI appraisals of the Mortgaged Property in
order to assist Freddie Mac in making the determinations hereunder. If Freddie
Mac requires an appraisal, then the value of the Mortgaged Property that will be
used to determine whether the Required LTV has been met shall be the lesser of
(A) the appraised value set forth in such appraisal or (B) the value of the
Mortgaged Property as determined by Freddie Mac;

 

(vi)          The Borrower’s organizational documents are amended to permit the
Borrower to incur additional debt in the form of Supplemental Mortgages (Lender
shall consent to such amendment(s));

 

(vii)         One or more natural persons or entities acceptable to Freddie Mac
executes and delivers to the Approved Seller/Servicer a guaranty in a form
acceptable to Freddie Mac with respect to the exceptions to non-recourse
liability described in Freddie Mac’s form promissory note, unless Freddie Mac
has elected to waive its requirement for a guaranty;

 

(viii)        The loan term of each Supplemental Mortgage shall be coterminous
with the First Mortgage or longer than the First Mortgage, including any
“Extension Period” described in the Note secured by the First Mortgage, at
Freddie Mac’s discretion;

 

(ix)           The Prepayment Premium Period (as defined in the Note) of each
Supplemental Mortgage shall be coterminous with the Prepayment Premium Period or
the combined Lockout Period and Defeasance Period (all, as defined in the Note),
as applicable, of the First Mortgage;

 

(x)            The interest rate of each Supplemental Mortgage will be
determined by Freddie Mac in its sole and absolute discretion;

 

55

--------------------------------------------------------------------------------


 

(xi)          The Lender enters into an intercreditor agreement (“Intercreditor
Agreement”) acceptable to Freddie Mac and to Lender for each Supplemental
Mortgage;

 

(xii)         Borrower’s payment of fees and other expenses charged by Lender,
Freddie Mac, the Approved Seller/Servicer, and the Rating Agencies (including
reasonable Attorneys’ Fees and Costs) in connection with reviewing and
originating each Supplemental Mortgage;

 

(xiii)        Notwithstanding anything to the contrary in Section 7 of this
Instrument, Borrower shall make deposits under this First Mortgage for the
payment of any Impositions, so long as a Supplemental Mortgage is outstanding,
and such deposits shall be credited to the payment of such Impositions under any
Supplemental Mortgage;

 

(xiv)        If any Supplemental Mortgage is outstanding, the Borrower must
obtain the consent of the lender for each Supplemental Mortgage prior to
agreeing to any modifications or amendments to the Loan Documents;

 

(xv)         All other requirements of the Supplemental Mortgage Product must be
met, unless Freddie Mac has elected to waive one or more of its requirements.

 

(c)           No later than 5 Business Days after Lender’s receipt of a written
request from Borrower, Lender shall provide the following information to an
Approved Seller/Servicer upon Borrower’s written request. Lender shall only be
obligated to provide this information in connection with Borrower’s request for
a Supplemental Mortgage from an Approved Seller/Servicer; provided, however, if
Freddie Mac is the owner of the Note, Lender shall not be obligated to provide
such information:

 

(i)            the then-current outstanding principal balance of the First
Mortgage;

 

(ii)           payment history of the First Mortgage;

 

(iii)          whether taxes, insurance, ground rents, replacement reserves,
repair escrows, or other escrows are being collected on the First Mortgage and
the amount of each such escrow as of the date of the request;

 

(iv)          whether any repairs, capital replacements or improvements or
rental achievement or burn off guaranty requirements are existing or outstanding
under the terms of the First Mortgage;

 

(v)           a copy of the most recent inspection report for the Mortgaged
Property;

 

(vi)          whether any modifications or amendments have been made to the Loan
Documents for the First Mortgage since origination of the First Mortgage and, if
applicable, a copy of such modifications and amendments; and

 

(vii)         whether to Lender’s knowledge any Event of Default exists under
the First Mortgage.

 

56

--------------------------------------------------------------------------------


 

(d)           Lender shall have no obligation to consent to any mortgage or lien
on the Mortgaged Property that secures any indebtedness other than the
Indebtedness, except as set forth herein.

 

(e)           If a Supplemental Mortgage is made to Borrower, Borrower agrees
that the terms of the Intercreditor Agreement shall govern with respect to any
distributions of excess proceeds by Lender to the Approved Seller/Servicer,
Freddie Mac or their successors and/or assigns (collectively, the “Junior
Lender”), and Borrower agrees that Lender may distribute any excess proceeds
received by Lender pursuant to the Loan Documents to Junior Lender pursuant to
the Intercreditor Agreement.

 

44.          DEFEASANCE (Section Applies if Loan is Assigned to REMIC Trust
Prior to the Cut-off Date). This Section 44 shall apply in the event the Note is
assigned to a REMIC trust prior to the Cut-off Date, and, subject to
Section 44(a) and (c) below, Borrower shall have the right to defease the Loan
in whole (“Defeasance”) and obtain the release of the Mortgaged Property from
the lien of this Instrument upon the satisfaction of the following conditions:

 

(a)           Borrower shall not have the right to obtain Defeasance at any of
the following times:

 

(i)            if the Loan is not assigned to a REMIC trust;

 

(ii)           during the Lockout Period (as defined in the Note);

 

(iii)          after the expiration of the Defeasance Period (as defined in the
Note); or

 

(iv)          after Lender has accelerated the maturity of the unpaid principal
balance of, accrued interest on, and other amounts payable under, the Note
pursuant to Section 6 of the Note.

 

(b)           Borrower shall give Lender Notice (the “Defeasance Notice”)
specifying a Business Day (the “Defeasance Closing Date”) on which Borrower
desires to close the Defeasance.  The Defeasance Closing Date specified by
Borrower may not be more than 60 calendar days, nor less than 30 calendar days,
after the date on which the Defeasance Notice is received by Lender.  Lender
will acknowledge receipt of the Defeasance Notice and will state in such receipt
whether Lender will designate the Successor Borrower or will permit Borrower to
designate the Successor Borrower.

 

(c)           The Defeasance Notice must be accompanied by a $10,000
non-refundable fee (the “Defeasance Fee”). If Lender does not receive the
Defeasance Fee, then Borrower’s right to obtain Defeasance pursuant to that
Defeasance Notice shall terminate. ‘

 

(d)           (i)            If Borrower timely pays the Defeasance Fee, but
Borrower fails to perform its other obligations hereunder, Lender shall have the
right to retain the Defeasance Fee as liquidated damages for Borrower’s default
and, except as provided in Section 44(d)(ii), Borrower shall be released from
all further obligations under this Section 44. Borrower acknowledges that Lender
will incur financing costs in arranging and preparing for the release of the
Mortgaged Property from the lien of this Instrument in reliance on the executed
Defeasance Notice. Borrower agrees that the Defeasance Fee represents a fair and
reasonable estimate, taking into

 

57

--------------------------------------------------------------------------------


 

account all circumstances existing on·the date of this Instrument, of the
damages Lender will incur by reason of Borrower’s default.

 

(ii)           In the event that the Defeasance is not consummated on the
Defeasance Closing Date for any reason, Borrower agrees to reimburse Lender for
all third party costs and expenses (other than financing costs covered by
Section 44(d)(i) above) incurred by Lender in reliance on the executed
Defeasance Notice, within 5 Business Days after Borrower receives a written
demand for payment, accompanied by a statement, in reasonable detail, of
Lender’s third party costs and expenses.

 

(iii)          All payments required to be made by Borrower to Lender pursuant
to this Section 44 shall be made by wire transfer of immediately available funds
to the account(s) designated by Lender in its acknowledgement of the Defeasance
Notice.

 

(e)           No Event of Default has occurred and is continuing.

 

(f)            The documents required to be delivered to Lender on or prior to
the Defeasance Closing Date are:

 

(i)            an opinion of counsel for Borrower, in form and substance
satisfactory to Lender, to the effect that Lender has a valid and perfected lien
and security interest of first priority in the Defeasance Collateral and the
proceeds thereof;

 

(ii)           an opinion of counsel for Borrower, in form and substance
satisfactory to Lender, to the effect that the Pledge Agreement is duly
authorized, executed, delivered and enforceable against Borrower in accordance
with the respective terms;

 

(iii)          unless waived by Lender or unless Lender designates the Successor
Borrower, an opinion of counsel for Successor Borrower, in form and substance
satisfactory to Lender, to the effect that the Transfer and Assumption Agreement
is duly authorized, executed, delivered and enforceable against Successor
Borrower in accordance with the respective terms;

 

(iv)          unless waived by Lender or unless Lender designates the Successor
Borrower, an opinion of counsel for Successor Borrower, in form and substance
satisfactory to Lender, to the effect that the Successor Borrower has been
validly created;

 

(v)           if Borrower designates the Successor Borrower, an opinion of
counsel for Successor Borrower, in form and substance satisfactory to Lender and
to the Rating Agencies, with regard to nonconsolidation of the assets of the
Successor Borrower with those of its Affiliates by a bankruptcy court;

 

(vi)          unless waived by Lender, an opinion of counsel for Borrower, in
form and substance satisfactory to Lender, to the effect that:

 

58

--------------------------------------------------------------------------------


 

(A)          if, as of the Defeasance Closing Date, the Note is held by a REMIC
trust, (1) the Defeasance has been effected in accordance with the requirements
of Treasury Regulation Section 1.860G-2(a)(8) (as such regulation may be
modified, amended or replaced from time to time), (2) the qualification and
status of the REMIC trust as a REMIC will not be adversely affected or impaired
as a result of the Defeasance, and (3) the REMIC trust will not incur a tax
under Section 860G(d) of the Tax Code as a result of the Defeasance, and

 

(B)           the Defeasance will not result in a “sale or exchange” of the Note
within the meaning of Section 1001(c) of the Tax Code and the temporary and
final regulations promulgated thereunder;

 

(vii)         if any certificates evidencing the Securitization remain
outstanding, a Rating Confirmation;

 

(viii)        unless waived by Lender, a written certificate from an independent
certified public accounting firm (reasonably acceptable to Lender), confirming
that the Defeasance Collateral will generate cash sufficient to make all
Scheduled Debt Payments as they fall due under the Note, including full payment
due on the Note on the Maturity Date;

 

(ix)           Lender’s form of a pledge and security agreement (“Pledge
Agreement”) and financing statements which pledge and create a first priority
security interest in the Defeasance Collateral in favor of Lender;

 

(x)            Lender’s form of a transfer and assumption agreement (“Transfer
and Assumption Agreement”), whereupon Borrower and any guarantor (in each case,
subject to satisfaction of all requirements hereunder) shall be relieved from
liability in connection with the Loan (other than any liability under Section 18
of this Instrument for events that occur prior to the Defeasance Closing Date,
whether discovered before or after the Defeasance Closing Date) and Successor
Borrower shall assume all remaining obligations;

 

(xi)           Forms of all documents necessary to release the Mortgaged
Property from the liens created by this Instrument and related UCC financing
statements (collectively, “Release Instruments”), each in appropriate form
required by the state in which the Property is located; and

 

(xii)          such other opinions, certificates, documents or instruments as
Lender may reasonably request;

 

(g)           Borrower shall deliver to Lender on or prior to the Defeasance
Closing Date:

 

(i)            The Defeasance Collateral which meets all requirements of
Section 44(g)(ii) below and is owned by Borrower, free and clear of all liens
and claims of third-parties;

 

59

--------------------------------------------------------------------------------


 

(ii)           The Defeasance Collateral must be in an amount to provide for
(A) redemption payments to occur prior, but as close as possible, to all
successive Installment Due Dates occurring under the Note after the Defeasance
Closing Date and (B) deliver redemption proceeds at least equal to the amount of
principal and interest due on the Note on each Installment Due Date including
full payment due on the Note on the Maturity Date (“Scheduled Debt Payments”).
The Defeasance Collateral shall be arranged such that redemption payments
received from the Defeasance Collateral are paid directly to Lender to be
applied on account of the Scheduled Debt Payments. Unless otherwise agreed in
writing by Lender, the pledge of the Defeasance Collateral shall be effectuated
through the book-entry facilities of a qualified securities intermediary
designated by Lender in conformity with all applicable laws; and

 

(iii)          All accrued and unpaid interest and all other sums due under the
Note, this Instrument and under the other Loan Documents, including, without
limitation, all amounts due under Section 44(i) below, up to the Defeasance
Closing Date shall be paid in full on or prior to the Defeasance Closing Date.

 

(h)           If Lender permits Borrower to designate the Successor Borrower,
then Borrower shall, at Borrower’s expense, designate or establish an
accommodation borrower (“Successor Borrower”) satisfactory to Lender (or Lender,
at its option, may designate the Successor Borrower) which satisfies Lender’s
then current requirements for a “Single Purpose Entity” to assume at the time of
Defeasance ownership of the Defeasance Collateral and liability for all of
Borrower’s obligations under the Pledge Agreement and the Loan Documents (to the
extent that liability thereunder survives release of this Instrument). Borrower
shall pay to Successor Borrower a fee of $1,000.00 as consideration of Successor
Borrower’s assumption of Borrower’s obligations under the Loan Documents.
Notwithstanding any contrary provision hereunder, no Transfer fee is payable to
Lender upon a Transfer of the Loan in accordance with this Section.

 

(i)            Borrower shall pay all reasonable costs and expenses incurred by
Lender in connection with the Defeasance in full on or prior to the Defeasance
Closing Date, which payment is required prior to Lender’s issuance of the
Release Instruments and whether or not Defeasance is completed. Such expenses
include, without limitation, all fees, costs and expenses incurred by Lender and
its agents in connection with the Defeasance (including, without limitation,
reasonable Attorneys’ Fees and Costs for the review and preparation of the
Pledge Agreement and of the other materials described herein and any related
documentation, and any servicing fees, Rating Agencies’ fees or other costs
related to the Defeasance); the cost incurred by Lender to obtain a Rating
Confirmation contemplated hereunder; reasonable Attorneys’ Fees and Costs; and a
processing fee to cover Lender’s administrative costs to process Borrower’s
Defeasance request. Lender reserves the right to require that Borrower post a
deposit to cover costs which Lender reasonably anticipates will be incurred.

 

45.          INTENTIONALLY DELETED.

 

46.          LENDER’S RIGHTS TO SELL OR SECURITIZE. Borrower acknowledges that
Lender, and each successor to Lender’s interest, may (without prior Notice to
Borrower or Borrower’s prior consent), sell or grant participations in the Loan
(or any part thereof), sell or subcontract the servicing rights related to the
Loan, securitize the Loan or include the Loan as part of a trust. Borrower, at
its expense, agrees to cooperate with all reasonable requests of

 

60

--------------------------------------------------------------------------------


 

Lender in connection with any of the foregoing including, without limitation,
executing any financing statements or other documents deemed necessary by Lender
or its transferee to create, perfect or preserve the rights and interest to be
acquired by such transferee, providing any updated financial information with
appropriate verification through auditors letters, delivering a so called
“10b-5” opinion, revised organizational documents and counsel opinions
satisfactory to the Rating Agencies, executed amendments to the Loan Documents,
and review information contained in a preliminary or final private placement
memorandum, prospectus, prospectus supplements or other Disclosure Document, and
providing a mortgagor estoppel certificate and such other information about
Borrower, any SPE Equity Owner, any guarantor, any Property Manager or the
Mortgaged Property as Lender may require for Lender’s offering materials.

 

47.          SECURITIZATION INDEMNIFICATION. Borrower and each guarantor agree
to provide in connection with each Disclosure Document, an indemnification
certificate: (a) certifying that all sections of such Disclosure Document
relating to Borrower, any SPE Equity Owner, any guarantors, any Property
Manager, their respective Affiliates, the Loan, the Loan Documents and the
Mortgaged Property, and any risks or special considerations relating thereto,
including, without limitation, the sections entitled “Special Considerations,”
and/or “Risk Factors,” and “Certain Legal Aspects of the Mortgage Loan,” or
similar sections, as such sections relate thereto, have been carefully examined,
and that, to the best of such indemnitor’s knowledge, such sections (and any
other sections reasonably requested) do not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made, in the light of the circumstances under which they were made,
not misleading; (b) indemnifying Lender (and for purposes of this Section 47,
Lender shall include its officers and directors) and any Affiliate of Lender
that (i) has filed the registration statement, if any, relating to the
Securitization and/or (ii) which is acting as issuer, depositor, sponsor and/or
in a similar capacity with respect to the Securitization (any entity described
in (i) or (ii), an “Issuer Person”), and each director and officer of any Issuer
Person, and each entity who Controls any Issuer Person within the meaning of
Section 15 of the Securities Act or Section 20 of the Securities Exchange Act
(collectively, “Issuer Group”), and each entity which is acting as an
underwriter, manager, placement agent, initial purchaser or in a similar
capacity with respect to the Securitization, each of its directors and officers
and each entity who Controls any such entity within the meaning of Section 15 of
the Securities Act or Section 20 of the Securities Exchange Act which is acting
as an underwriter, manager, placement agent, initial purchaser or in a similar
capacity with respect to the Securitization, each of its directors and officers
and each entity who Controls any such entity within the meaning of Section 15 of
the Securities Act and Section 20 of the Securities Exchange Act (collectively,
“Underwriter Group”) for any losses to which Lender, the Issuer Group or the
Underwriter Group may become subject insofar as the losses arise out of or are
based upon any untrue statement of any material fact contained in such section
or arise out of or are based upon the omission to state therein a material fact
required to be stated in such sections necessary in order to make the statements
in such sections or in light of the circumstances under which they were made,
not misleading (collectively, “Securities Liabilities”); and (c) agreeing to
reimburse Lender, the Issuer Group and the Underwriter Group for any legal or
other expenses reasonably incurred by Lender, the Issuer Group and the
Underwriter Group in investigating or defending the Securities Liabilities;
provided, however, that indemnitor will be liable under clauses (b) or (c) above
only to the extent that such Securities Liabilities arise out of, or are based
upon, any such untrue statement or omission made therein in reliance upon, and
in conformity with, information furnished to Lender or any member of the Issuer
Group or Underwriter Group by or on behalf of Borrower or a guarantor in
connection with the preparation of the Disclosure Documents or in connection
with the underwriting of the Loan, including, without limitation, financial
statements of Borrower, any SPE Equity Owner or any guarantor, and operating
statements, rent rolls, environmental site

 

61

--------------------------------------------------------------------------------


 

assessment reports and property condition reports with respect to the Mortgaged
Property (other than any such misstatements contained in (or omissions from)
third party reports prepared by third parties not affiliated directly or
indirectly with Borrower). This indemnity is in addition to any liability which
Borrower may otherwise have and shall be effective whether or not an
indemnification certificate described above is provided and shall be applicable
based on information previously provided by or on behalf of Borrower or a
guarantor if the indemnification certificate is not provided. Notwithstanding
the foregoing, any indemnification certificate may expressly exclude any
information contained in third party reports prepared by parties that are not
Affiliates of Borrower or any guarantor (“Third Party Information”), and the
obligations and liability of Borrower and any guarantor pursuant to this
Section shall not extend to the Third Party Information.

 

48.          WARRANTIES OF BORROWER. Borrower, for itself and its successors and
assigns, does hereby represent, warrant and covenant to and with Lender, its
successors and assigns, that:

 

(a)           The representations, warranties and covenants contained in this
Instrument survive for as long as any Indebtedness remains outstanding;

 

(b)           None of the items shown in the Schedule of Title Exceptions will
materially or adversely affect (i) the ability of the Borrower to pay the Loan
in full, (ii) the use for which all or any part of the Mortgaged Property is
being used at the time this Instrument was executed, except as set forth in
Section 11 of this Instrument, (iii) the operation of the Mortgaged Property or
(iv) the value of the Mortgaged Property;

 

(c)           Borrower is not an “investment company”, or a company Controlled
by an “investment company,” as such terms are defined in the Investment Company
Act of 1940, as amended;

 

(d)           Borrower is not an “employee benefit plan,” as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), which is subject to Title I of ERISA and the assets of Borrower do
not constitute “plan assets” of one or more such plans within the meaning of 29
C.F.R. Section 2510.3-101;

 

(e)           Borrower will give prompt written Notice to Lender of any
litigation or governmental proceedings pending or, to the best of Borrower’s
knowledge, threatened (in writing) against Borrower which might have a Material
Adverse Effect as defined below.

 

(f)            There are no judicial, administrative, mediation or arbitration
actions, suits or proceedings pending or, to the best of Borrower’s knowledge,
threatened (in writing) against or affecting Borrower (and, if Borrower is a
limited partnership, any of its general partners or if Borrower is a limited
liability company, any member of Borrower) or the Mortgaged Property which, if
adversely determined, would have a material adverse effect on (i) the Mortgaged
Property, (ii) the business, prospects, profits, operations or condition
(financial or otherwise) of Borrower, (iii) the enforceability, validity,
perfection or priority of the lien of any Loan Document, or (iv) the ability of
Borrower to perform any obligations under any Loan Document (collectively, a
“Material Adverse Effect”).

 

(g)           With regard to ERISA:

 

62

--------------------------------------------------------------------------------


 

(i)            Borrower shall not engage in any transaction which would cause an
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Instrument or any of the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA.

 

(ii)           Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of this
Instrument, as requested by Lender in its sole discretion, that (A) Borrower is
not an “employee benefit plan” as defined in Section 3(e) of ERISA, which is
subject to Title I of ERISA, or a “governmental plan” within the meaning of
Section 3(3) of ERISA; (B) Borrower is not subject to state statutes regulating
investments and fiduciary obligations with respect to governmental plans; and
(C) one or more of the following circumstances is true:

 

(1)           Equity interests in Borrower are publicly offered securities
within the meaning of 29 C.F.R. Section 2510.3-101(b)(2), as amended from time
to time or any successor provision;

 

(2)           Less than twenty-five percent (25%) of each outstanding class of
equity interests in Borrower are held by “benefit plan investors” within the
meaning of 29 C.F.R. 2510.3-101(f)(2), as amended from time to time or any
successor provision; or

 

(3)           Borrower qualifies as an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. Section 2510.3-101(c), as
amended from time to time or any successor provision, or within the meaning of
29 C.F.R. Section 2510.3-101(e) as an investment company registered under the
Investment Company Act of 1940.

 

(iii)          BORROWER SHALL INDEMNIFY LENDER AND DEFEND AND HOLD LENDER
HARMLESS FROM AND AGAINST ALL CIVIL PENALTIES, EXCISE TAXES, OR OTHER LOSS,
COST, DAMAGE AND EXPENSE (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’
FEES AND COSTS INCURRED IN THE INVESTIGATION, DEFENSE AND SETTLEMENT OF CLAIMS
AND LOSSES INCURRED IN CORRECTING ANY PROHIBITED TRANSACTION OR IN THE SALE OF A
PROHIBITED LOAN, AND IN OBTAINING ANY INDIVIDUAL PROHIBITED TRANSACTION
EXEMPTION UNDER ERISA THAT MAY BE REQUIRED, IN LENDER’S SOLE DISCRETION) THAT
LENDER MAY INCUR, DIRECTLY OR INDIRECTLY, AS A RESULT OF DEFAULT UNDER THIS
SECTION 48. THIS INDEMNITY SHALL SURVIVE ANY TERMINATION, SATISFACTION OR
FORECLOSURE OF THIS INSTRUMENT.

 

49.          COOPERATION WITH RATING AGENCIES AND INVESTORS. Borrower covenants
and agrees that in the event Lender decides to include the Loan as an asset

 

63

--------------------------------------------------------------------------------


 

of a Secondary Market Transaction, Borrower shall (a) at Lender’s request, meet
with representatives of the Rating Agencies and/or investors to discuss the
business and operations of the Mortgaged Property, and (b) permit Lender or its
representatives to provide related information to the Rating Agencies and/or
investors, and (c) cooperate with the reasonable requests of the Rating Agencies
and/or investors in connection with all of the foregoing.

 

50.          RESERVED.

 

51.          RESERVED.

 

52.          RESERVED.

 

53.          RESERVED.

 

54.          RESERVED.

 

55.          RESERVED.

 

56.          RESERVED.

 

57.          RESERVED.

 

58.          RESERVED.

 

59.          RESERVED.

 

60.          ACCELERATION; REMEDIES; WAIVER OF PERMISSIVE COUNTERCLAIMS. At any
time during the existence of an Event of Default, Lender, at Lender’s option,
may declare the Indebtedness to be immediately due and payable without further
demand, and may foreclose this Instrument by judicial proceeding and may invoke
any other remedies permitted by Florida law or provided in this Instrument or in
any other Loan Document. Lender shall be entitled to collect all costs and
expenses incurred in pursuing such remedies, including attorneys’ fees, costs of
documentary evidence, abstracts and title reports. Borrower waives any and all
rights to file or pursue permissive counterclaims in connection with any legal
action brought by Lender under this Instrument, the Note or any other Loan
Document.

 

61.          RELEASE. Upon payment of the Indebtedness, Lender shall release
this Instrument. Borrower shall pay Lender’s reasonable costs incurred in
releasing this Instrument.

 

62.          FUTURE ADVANCES. Lender may from time to time, in Lender’s
discretion, make optional future or additional advances (collectively, “Future
Advances”) to Borrower, except that at no time shall the unpaid principal
balance of all indebtedness secured by the lien of this Instrument, including
Future Advances, be greater than an amount equal to two hundred percent (200%)
of the original principal amount of this Note as set forth on the first page of
this

 

64

--------------------------------------------------------------------------------


 

Instrument plus accrued interest and amounts disbursed by Lender under
Section 12 or any other provision of this Instrument that treats a disbursement
by Lender as being made under Section 12. All Future Advances shall be made, if
at all, within twenty (20) years after the date of this Instrument, or within
such lesser period that may in the future be provided by law as a prerequisite
for the sufficiency of actual or record notice of Future Advances as against the
rights of creditors or subsequent purchasers for value. Borrower shall,
immediately upon request by Lender, execute and deliver to Lender a promissory
note evidencing each Future Advance together with a notice of such Future
Advance in recordable form. All promissory notes evidencing Future Advances
shall be secured, pari passu, by the lien of this Instrument, and each reference
in this Instrument to the Note shall be deemed to be a reference to all
promissory notes evidencing Future Advances.

 

63.          WAIVER OF TRIAL BY JURY. BORROWER AND LENDER EACH (A) COVENANTS AND
AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF
THIS INSTRUMENT OR THE RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER
THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY
WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN
THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH
PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

ATTACHED EXHIBITS.   The following Exhibits are attached to this Instrument:

 

x

 

Exhibit A

 

Description of the Land (required).

 

 

 

 

 

o

 

Exhibit B

 

Modifications to Instrument

 

IN WITNESS WHEREOF, Borrower has signed and delivered this Instrument or has
caused this Instrument to be signed and delivered by its duly authorized
representative.

 

65

--------------------------------------------------------------------------------


 

WITNESS:

 

/s/ Gerri H. Rawlins

 

ADVENIR@MARGATE, LLC, a Flordia limited

Print Name:

Gerri H. Rawlins

 

liability company

 

 

 

 

By:

Advenir@Margate GP, LLC, a Florida limited
liability company, its Managing Member

/s/ Elissa Otto-Villamor

 

 

 

Print Name:

Elissa Otto-Villamor

 

 

 

 

 

 

By:

/s/ Stephen L. Vecchitto

 

 

 

 

Stephen L. Vecchitto

 

 

 

 

President

 

 

STATE OF FLORIDA

 

CITY/COUNTY OF MIAMI-DADE, ss:

 

I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
state aforesaid and in the county aforesaid to take acknowledgments, personally
appeared Stephen L. Vecchitto, to me known to be the person described in and who
executed the foregoing instrument as the President of Advenir@Margate GP, LLC, a
Florida limited liability company, the Managing Member of Advenir@Margate, LLC,
a Florida limited liability company, and acknowledged to me that he as such
officer, being authorized to do so, executed the foregoing instrument for the
purposes therein contained in the name of such limited liability company by
himself as President.

 

Witness my hand and official seal in the county and state aforesaid, this
11th day of December, 2009.

 

 

 

 

/s/ Gerri H. Rawlins

 

 

Notary Public

 

 

 

My Commission Expires:

 

 

 

 

 

 

 

[g258071kg15i001.jpg]

GERRI H. RAWLINS

 

 

 

MY COMMISSION # DD 613395

 

 

 

EXPIRES: November 11, 2010

 

 

 

Bonded Thru Notary Public Underwriter

 

 

[Security Instrument]

 

66

--------------------------------------------------------------------------------


 

EXHIBIT A

Lakes of Margate Apartments

 

A portion of Parcel A, Lemon Tree Lake, according to the Plat thereof, as
recorded in Plat Book 82, page 16, of the Public Records of Broward County,
Florida, being more particularly described as follows:

 

All that portion of Parcel A, lying North of the North line of that certain
easement for Drainage, Utilities and Ingress and Egress as recorded in Official
Records Book 4507, page 685, of the Public Records of Broward County, Florida,
and as shown on said Plat of Lemon Tree Lake.

 

Said lands situate, lying and being in the City of Margate, Broward County,
Florida.

 

LESS AND EXCEPT:

 

Beginning at the Northeast corner of said Parcel A; thence South 00 o 10 minutes
40 seconds East along the East line of said parcel A; a distance of 465.24 feet;
thence North 80 o 30 minutes 00 seconds West a distance of 301.06 feet; thence
South 66 o 00 minutes 00 seconds West, a distance of 119.97 feet; thence North
02 o 12 minutes 41 seconds West, a distance of 388.38 feet; thence North 41 o 45
minutes 33 seconds East, a distance of 100.76 feet; thence North 89 o 49 minutes
20 seconds East along the North line of said Parcel A, a distance of 352.97 feet
to the Point of Beginning.

 

ALSO LESS AND EXCEPT:

 

Beginning at the intersection of the westerly line of said Parcel “A” and the
northerly line of said certain easement as recorded in Official Records Book
4507, page 685, of the Public Records of Broward County, Florida; thence N 88
o 44’ 58” E, along said northerly line a distance of 438.84 feet; thence N 00
o 18’ 38” W, a distance of 504.71 feet; thence N 27 o 28’ 37” W, a distance of
121.37 feet; thence N 21 o 00’ 00” E, a distance of 133.91 feet; thence N 90
o 00’ 00” W, a distance of 427.99 feet to a point lying on the westerly line of
said Parcel”A”; thence S 00 o 00’ 00” W, along the westerly line a distance of
746.97 feet to the Point of Beginning.

 

FURTHER LESS AND EXCEPT:

 

A portion of Parcel A, Lemon Tree Lake, according to the Plat thereof, as
recorded in Plat Book 82, page 16, of the Public Records of Broward County,
Florida, being more particularly described as follows:

 

Beginning at the Northeast corner of said Parcel A, thence South 00 o 10 minutes
40 seconds East, along the East line of said Parcel A, a distance of 469 feet
more or less; thence Westerly the following distances along the waters edge (as
of 3/19/86 10:00 a.m. elevation = 7.00) 97 feet more or less, 60 feet more or
less, 56 feet more or less, 91 feet more or less, 110 feet more or less; thence
North 02 o 12 minutes 41 seconds West along a line of 80.05 feet East of and
parallel with as measured at right angles to the West line of said Parcel A, a
distance of 397 feet more or less; thence North 41 o 45 minutes 33 seconds East
a distance of 100.76 feet; thence North 89 o 49 minutes 20 seconds East, a
distance of 352.97 feet to the Point of Beginning.

 

--------------------------------------------------------------------------------


 

The above referenced property is also described as follows:

 

A portion of Parcel A, Lemon Tree Lake, according to the Plat thereof, as
recorded in Plat Book 82, page 16, of the Public Records of Broward County,
Florida, being more particularly described as follows:

 

All that portion of Parcel A, lying North of the North line of that certain
easement for Drainage, Utilities and Ingress and Egress as recorded in Official
Records Book 4507, page 685, of the Public Records of Broward County, Florida,
and as shown on said Plat of Lemon Tree Lake.

 

Said lands situate, lying and being in the City of Margate, Broward County,
Florida.

 

LESS AND EXCEPT:

 

Beginning at the intersection of the westerly line of said Parcel “A” and the
northerly line of said certain easement as recorded in Official Records Book
4507, page 685, of the Public Records of Broward County, Florida; thence N 88
o 44’ 58” E, along said northerly line a distance of 438.84 feet; thence N 00
o 18’ 38” W, a distance of 504.71 feet; thence N 27 o 28’ 37” W, a distance of
121.37 feet; thence N 21 o 00’ 00” E, a distance of 133.91 feet; thence N 90
o 00’ 00” W, a distance of 427.99 feet to a point lying on the westerly line of
said Parcel “A”; thence S 00 o 00’ 00” W, along the westerly line a distance of
746.97 feet to the Point of Beginning.

 

ALSO LESS AND EXCEPT:

 

Beginning at the Northeast corner of said Parcel A, thence South 00 degrees 10
minutes 40 seconds East, along the East line of said Parcel A, a distance of 469
feet more or less; thence Westerly the following distances along the waters edge
(as of 3/19/86 10:00 A.M. elevation = 7.00) 97 feet more or less, 60 feet more
or less, 56 feet more or less, 91 feet more or less, 110 feet more or less;
thence North 02 degrees 12 minutes 41 seconds West along a line 80.05 feet East
of and parallel with as measured at right angles to the West line of said Parcel
A, a distance of 397 feet more or less; thence North 41 degrees 45 minutes 33
seconds East a distance of 100.76 feet; thence North 89 degrees 49 minutes 20
seconds East, a distance of 352.97 feet to the Point of Beginning.

 

Together with a non-exclusive easement for recreational uses as granted by that
certain Easement recorded in Official Records Book 5827, Page 916.

 

Together with a non-exclusive easement for ingress and egress for purpose of
installation and maintenance of drainage facilities recorded in Official Records
Book 5668, page 968.

 

Said lands situate in the City of Margate, Broward County, Florida.

 

--------------------------------------------------------------------------------

 